


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.47
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”), made this 19th day of December
2007, is by and among Buck Young, LLC, a Delaware limited liability company with
its principal place of business located at 1940 Northgate Boulevard, Suite B,
Sarasota, Florida 34234 (“Buck Young”); FMG Ventures, LLC, a Florida limited
liability company doing business as Access Communications with its principal
place of business located at 1940 Northgate Boulevard, Suite B, Sarasota,
Florida 34234 (“Access”); JC Ventures, LLC, a Florida limited liability company
doing business as Collier Business Systems with its principal place of business
located at 1940 Northgate Boulevard, Suite B, Sarasota, Florida 34234
(“Collier”) (Access and Collier collectively referred to as “Sellers”); John
Mitchell, an individual residing at 10019 Laurel Valley Ave Cir., Bradenton,
Florida 34202 (“JM”);  Chris R. Fickey, an individual residing at 9007 60th
Avenue E., Bradenton, Florida 34202 (“CF”); and Teltronics Direct, Inc., a
Florida corporation with its principal office located at 2150 Whitfield
Industrial Way, Sarasota, Florida 34243 (“Purchaser”) (each entity a “Party” and
collectively the “Parties”).


WHEREAS, JM and CF are equal owners of Buck Young, which in turn is the sole
owner of Access and Collier; and


WHEREAS, Access and Collier are solely and exclusively engaged in the sale and
installation of telephone systems and the provision of related training and
support services (the “Business”); and


WHEREAS, Sellers desire to sell, and Purchaser desires to purchase, certain
personal property and assets of Sellers relating to the Business, upon the terms
and subject to the conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, as well as for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


ARTICLE I
PURCHASE AND SALE OF ASSETS


1.1  Purchase and Sale of Assets.  On the terms and subject to the conditions
set forth herein, Sellers shall, on the “Closing Date,” as hereinafter defined,
convey, transfer, assign and deliver to Purchaser, free and clear of all
mortgages, liens, pledges, security interests, charges, claims, demands,
restrictions or encumbrances of any kind, and Purchaser shall purchase and
acquire, as hereinafter provided, all of the following rights and assets of
Sellers (collectively, the “Assets”):


(a)    All items of office furniture, fixtures, equipment and supplies used or
useful in the Business, a description of which is set forth on Exhibit A
attached to this Agreement;



--------------------------------------------------------------------------------


(b)    All of Sellers’ correspondence, lists and records concerning the
customers, prospective customers, suppliers and prospective suppliers of the
Business and all of Sellers’ books, records and documents relating to the
Business or its operations, including specifically but not exclusively all
advertising and marketing materials and service literature;


(c)    Any and all intangible assets, including without limitation all customer
lists, trademarks, business entity names, trade names, software programs, other
intellectual property and proprietary rights, telephone numbers, facsimile
numbers, email addresses and domain names related to or used in connection with
the Business;


(d)    Any and all rights that Sellers have in any agreement or contract,
including without limitation all amounts due and owing to, and/or received by,
Sellers from and after the Closing Date and relating to the Business;


(e)    Any and all prepaid expenses of the Sellers or otherwise held by or for
the benefit of Sellers;


(f)    Any and all work in process of the Sellers;


(g)    All cash, accounts, securities, and cash equivalents of Sellers;


(h)    All accounts receivable and notes receivable of Sellers; and


(i)    All of the goodwill of Sellers relating to the Business.


(j)            All other rights, properties and assets of every kind, character
and description, tangible or intangible , of the Sellers, whether or not similar
to the items specifically listed above.
 
1.2  Purchase Price. Purchaser shall pay as full consideration for the Assets
the following payments (collectively the “Purchase Price”):
 
          (a)           Cash at Closing in an amount equal to two hundred
thousand dollars ($200,000) (“Cash”). Sellers shall simultaneously deposit the
Cash  into the Sellers’ attorney’s trust account, to be held, administered and
disbursed by Sellers’ attorney as Escrow Agent under the terms of an Escrow
Agreement attached as Exhibit C to this Agreement (“Escrow Agreement”). The
Escrow Agreement shall require the Escrow Agent to utilize the Cash for payment
and/or settlement in full of the Liens, Assessments, Judgments, Defaults and
Pending Lawsuits listed in Exhibit B to this Agreement prior to disbursing the
Cash for any other purpose.


(b)             After the end of each calendar year from 2008 through 2012
inclusive, Purchaser shall pay to Sellers an aggregate of twenty-five percent
(25%) of Purchaser’s Net Profits (as hereinafter defined) for that immediately
preceding calendar year, for a total of five (5) payments (each an “Earn Out
Payment”). “Purchaser’s Net Profits” shall be calculated by the
 

--------------------------------------------------------------------------------


 
Chief Financial Officer of Purchaser utilizing Generally Accepted Accounting
Principles.  Each payment of the Purchase Price, including each Earn Out
Payment, shall be paid fifty percent (50%) to Access and fifty percent (50%) to
Collier.


1.3  Earn Out Payments to the Sellers.  Purchaser shall pay each Earn Out
Payment within five (5) business days following the date as of which each Earn
Out Payment is deemed to be finally determined.  Purchaser shall make Earn Out
Payments by wire transfer of immediately available funds to the account(s)
designated by the Sellers to receive each Earn Out Payment.


(a)    Procedure.  As promptly as practicable, and in any event not later than
thirty (30) days after the twelve (12) month anniversary of the Closing Date,
Purchaser shall prepare and deliver to Sellers a written statement (each an
“Earn Out Payment Statement”) setting forth in reasonable detail Purchaser’s
good faith calculation of each Earn Out Payment, as derived from Purchaser’s
review of its financial and other books and records related to its business
operations.  Purchaser agrees to give to the Sellers or their designated
representatives reasonable access to Purchaser’s books and records related to
its business operations solely for purposes of their review of each Earn Out
Payment Statement.


(b)    Sellers may, in good faith, dispute the calculations contained in a Earn
Out Payment Statement by delivery of written notice thereof (a “Dispute Notice”)
to Purchaser within five (5) days following their receipt of the Earn Out
Payment Statement.  The Dispute Notice shall set forth in reasonable detail all
items disputed, together with proposed changes thereto, including without
limitation, an explanation in reasonable detail of the basis on which the
changes are proposed.


(c)    If (A) by written notice to Purchaser within five (5) days following its
receipt of the Earn Out Payment Statement, Sellers accept the Earn Out Payment
Statement, or (B) Sellers fail to deliver a Dispute Notice within that five (5)
day period, the Earn Out Payment Statement delivered by Purchaser (and the Earn
Out Payment set forth therein) shall become final and binding on Purchaser and
Sellers as of the date of that acceptance or deemed acceptance.


(d)    If Sellers shall have timely delivered a Dispute Notice, then Purchaser
and Sellers shall attempt to reach agreement on the matters identified in the
Dispute Notice.  If, within thirty (30) days following Purchaser’s receipt of
the Dispute Notice, Purchaser and Sellers shall not have reached a resolution in
writing of the matters identified in the Dispute Notice, then those matters
shall be submitted to the independent public accounting firm of Purchaser for
resolution.  Purchaser and Sellers shall instruct the independent public
accounting firm to prepare and deliver, within thirty (30) days of such
submission, a revised Earn Out Payment Statement (including without limitation,
the calculation of the Earn Out Payment) taking into account all items not in
dispute between Purchaser and Sellers and those items requested by Purchaser and
Sellers to be resolved by the independent public accounting firm.  Purchaser and
Sellers shall furnish or cause to be furnished to the independent public
accounting firm access to such employees, officers, accountants, facilities,
books, records, work papers, historical financial information and other
materials of Purchaser as the independent public accounting firm may
request.  The fees and expenses of the independent public accounting firm shall
be borne by Purchaser if the independent public accounting firm determines that
any payment set forth in the Earn Out Payment Statement
 

--------------------------------------------------------------------------------


should be adjusted by twenty percent (20%) or more; otherwise, those fees shall
be borne by the Sellers.  The revised Earn Out Payment Statement (including,
without limitation, the calculation of the Earn Out Payment thereon) delivered
by the independent public accounting firm shall be final and binding upon
Purchaser and Sellers and shall not be subject to challenge or appeal.


1.4  Allocation of Purchase Price.  The Purchase Price shall be allocated among
the Assets as determined by Teltronics.   Notwithstanding any allocation of the
Purchase Price, it is hereby agreed that the sale and transactions described in
this Agreement are indivisible.


1.5  Liabilities
   Except for Purchaser’s assumption of the liabilities of Sellers incurred
after the Closing Date in connection with the agreements set forth in Exhibit E
attached to this Agreement, Teltronics, Inc. (“Teltronics”) and Purchaser shall
not assume, and shall not be deemed to have assumed, any other liability, debt
or obligation of the Sellers, JM, CF, Buck Young and/or their predecessors
and/or affiliates whatsoever, including without limitation (i) financial
obligations related to the Assets or the Business which were incurred prior to,
or are in existence on, the Closing Date, (ii) liabilities or obligations of the
Sellers, JM, CF, Buck Young and/or their predecessors and/or affiliates to their
creditors, (iii) liabilities or obligations of the Sellers with respect to any
transaction occurring after the Closing Date, (iv) income tax, sales tax, use
tax or any other federal, state or local tax, liabilities or obligations of the
Sellers, JM, CF, Buck Young and/or their predecessors and/or affiliates (v)
contingent liabilities or obligations of the Sellers, JM, CF, Buck Young and/or
their predecessors and/or affiliates (vi) liabilities for violations committed
or penalties incurred by the Sellers, JM, CF, Buck Young and/or their
predecessors and/or affiliates on or before the Closing Date, (vii) liabilities
to employees or former employees of the Sellers including, but not limited to,
salaries, wages, pensions or other benefits or severance or vacation pay, or
(viii) liabilities for claims, litigation, judgments or actions arising out of
the ownership or operation by the Sellers of the Business or the
Assets.  Sellers and Purchaser specifically acknowledge and agree that the
payment by Purchaser of Earn Out Payments do not and shall not be deemed to
constitute payment, discharge, satisfaction or assumption by Teltronics or
Purchaser of any debt, obligation or liability of the Sellers, JM, CF, Buck
Young and/or their predecessors and/or affiliates including specifically but not
exclusively any tax obligations or other liabilities of the Sellers, JM, CF,
Buck Young and/or their predecessors and/or affiliates.


ARTICLE II
CLOSING MATTERS


2.1  Closing. The closing of the sale and purchase of the Assets (the “Closing”)
shall take place on December ___, 2007, at the offices of Teltronics located at
2150 Whitfield Industrial Way, Sarasota, Florida 34243, or on such other date
and at such other place as may be mutually agreed upon in writing by Purchaser
and Sellers.  The date of the Closing is referred to herein as the “Closing
Date.”


2.2  Items to be Delivered at Closing.  At the Closing, and subject to the terms
and conditions herein contained:



--------------------------------------------------------------------------------


(a)    Sellers shall deliver to Purchaser the following:


(i)  
except as otherwise contemplated in this Agreement, such bills of sale,
assignments, endorsements and other good and sufficient instruments and
documents of conveyance and transfer, in form reasonably satisfactory to
Purchaser and its counsel, as shall be necessary and effective to transfer and
assign to, and vest in, Purchaser all of Sellers’ rights, title and interest in
and to the Assets, including specifically but not exclusively, good and valid
title in and to all of the Assets owned by Sellers; and



(ii)  
all of the customer and subscriber lists, sales records, files, correspondences
and other documents, books, records, papers, files and data belonging to Sellers
which are part of the Assets or related to the Business;



and simultaneously with such delivery, Sellers shall take all such steps as may
be required to put Purchaser in actual possession and operating control of the
Assets.


(b)    Purchaser shall deliver to Sellers the Cash due and owing Sellers at the
Closing in accordance with Section 1.2 of this Agreement for deposit by Sellers
with the Escrow Agent under the Escrow Agreement.


2.3  Further Assurances.  From time to time after the Closing, at Purchaser’s
request, Sellers will execute, acknowledge and deliver to Purchaser such other
instruments of conveyance and transfer and will take such other actions
and  execute and deliver such other documents, certifications and further
assurances as Purchaser may reasonably require in order to vest more effectively
in Purchaser, or to put Purchaser more fully in possession of, any of the
Assets.  Each of the Parties will cooperate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence and confirm the intended
purposes of this Agreement.


2.4  Organization, Management, and Control of Purchaser.
 
          (a)    At the Closing, Purchaser, Teltronics, JM and CF will enter
into a shareholder agreement (“Shareholder Agreement”) in the form attached as
Exhibit D to this Agreement.
(b)    Teltronics and Purchaser will enter into an Administrative Services
Agreement (“Administrative Services Agreement”) on the Closing Date under which
Teltronics will provide certain administrative services to Purchaser upon terms
mutually acceptable  to Teltronics and Purchaser subject to any approval
required under agreements between Teltronics and its lenders.



--------------------------------------------------------------------------------


(c)             Purchaser shall sell all Cerato SE, ME, LE equipment and
accessories and any other products or services determined by Teltronics, acting
in its sole discretion, including specifically but not exclusively Hosted IP
and/or SIP services.


(d)             The President of Teltronics, JM and CF shall oversee all
management decisions of Purchaser that relate to the operational consolidation
of all employees of Access and Collier.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS, BUCK YOUNG, JM AND CF


Sellers, Buck Young, JM and CF, jointly and severally, hereby represent and
warrant to Purchaser that:


3.1  Corporate Existence.  Sellers are limited liability companies duly
organized, validly existing and in good standing under the laws of the State of
Florida. Buck Young is a limited liability company duly organized validly
existing and in good standing under the laws of the States of Delaware and
Florida.


3.2  Corporate Power and Authorization.  Sellers and Buck Young have the power,
authority and legal right to execute, deliver and perform this Agreement.  The
execution, delivery and performance of this Agreement by Sellers and Buck Young
have been duly authorized by all necessary corporate action.  This Agreement has
been, and the other agreements, documents and instruments required to be
delivered by Sellers in accordance with the provisions hereof (the “Sellers’
Documents”) will be, duly executed and delivered on behalf of Sellers by duly
authorized representatives of Sellers.  This Agreement constitutes, and the
Sellers’ Documents when executed and delivered will constitute, a legal, valid
and binding obligation of Sellers, enforceable against Sellers in accordance
with their respective terms, subject to (i) bankruptcy, insolvency,
reorganization, arrangement, moratorium, fraudulent conveyance or other similar
laws relating to or affecting creditors’ rights generally, and (ii) as to
enforcement, to general principles of equity, whether such enforcement is
considered in a proceeding in equity or at law.


3.3  Validity of Contemplated Transactions.  The execution, delivery and
performance of this Agreement and the transactions contemplated herein do not
and will not violate, conflict with or result in the breach of (i) any term,
condition or provision of, or require the consent of any other person under, any
existing law, ordinance or governmental rule or regulation to which Sellers or
Buck Young is subject, (ii) any judgment, order, writ, injunction, decree or
award of any court, arbitrator or governmental or regulatory official, body or
authority which is applicable to Sellers or Buck Young, (iii) the Articles of
Organization, Operating Agreement or other organizational or governing documents
of Sellers or Buck Young, or (iv) any mortgage, indenture, agreement, contract,
commitment, lease, plan, authorization or other instrument, document or
understanding, oral or written, to which Sellers or Buck Young is a party, by
which Sellers or Buck Young may have rights, or by which any of the Assets may
be bound or affected, or give any party with rights thereunder the right to
terminate, modify, accelerate or otherwise change the existing rights or
obligations of Sellers or Buck Young thereunder.



--------------------------------------------------------------------------------


3.4  No Third Party Options.  There are no existing agreements, options,
commitments or rights with, of or to any person to acquire any of Sellers’ or
Buck Young’s assets, properties or rights included in the Assets or the Business
or any interest therein.


3.5  Financials.  Sellers have delivered the financial statements described in
Exhibit F to this Agreement which financial statements are true, complete and
accurate in all respects.


3.6  Tax and Other Returns and Reports.  All federal, state, local and foreign
tax returns, reports, statements and other similar filings required to be filed
by Sellers (the “Tax Returns”) with respect to any federal, state or local
taxes, assessments, interest, penalties, deficiencies, fees and other
governmental charges or impositions (including without limitation all income
tax, unemployment compensation, social security, payroll, sales and use, excise,
privilege, property, ad valorem, franchise, license, school and any other tax or
similar governmental charge or imposition under laws of the United States or any
state or municipal or political subdivision thereof) (the “Taxes”) have been
filed with the appropriate governmental agencies in all jurisdictions in which
such Tax Returns are required to be filed, and all such Tax Returns properly
reflect the liabilities of Sellers for Taxes for the periods, property or events
covered thereby. All Taxes, including without limitation those called for by the
Tax Returns, claimed to be due by any taxing authority from Sellers, have been
properly accrued or paid.  Except as listed in Exhibit B attached to this
Agreement, Sellers have not received any notice of assessment or proposed
assessment in connection with any Tax Returns and there are not pending tax
examinations of or tax claims asserted against Sellers or any of their assets or
properties.  Sellers have not extended, or waived the application of, any
statute of limitations of any jurisdiction regarding the assessment or
collection of any Taxes.  Except as listed in Exhibit B attached to this
Agreement, there are no tax liens (other than any lien for current taxes not yet
due and payable) on any of the assets or properties of Sellers.  Sellers have no
knowledge of any basis for any additional assessment of any Taxes.  Sellers have
made all deposits required by law to be made with respect to employees’
withholding and other employment taxes, including without limitation the portion
of such deposits relating to Taxes imposed upon Sellers.


3.7  Title to Properties.  Sellers have good, valid and marketable title in and
to all of the Assets, free and clear of all mortgages, liens, pledges, security
interests, charges, demands, claims, restrictions and other encumbrances and
defects of title of any nature whatsoever, other than those set forth in Exhibit
B attached to this Agreement.


3.8  Compliance with Law; Authorizations.  Sellers have complied with, and are
not in violation of, each law, ordinance or governmental or regulatory rule or
regulation, whether federal, state, local or foreign, to which the Business
and/or the Assets are subject, except where the failure to so comply would not
reasonably be expected to have a material adverse effect on Sellers and/or the
Business.


3.9  Litigation.  Except as fully disclosed in Exhibit B attached to this
Agreement, no litigation, including any arbitration, investigation or other
proceeding of or before any court, arbitrator or governmental or regulatory
official, body or authority is pending or, to the knowledge of Sellers,
threatened against Sellers that relates to the Assets, the Business or the
transactions contemplated by this Agreement, nor do Sellers know of any
reasonably likely basis
 

--------------------------------------------------------------------------------


for any such litigation, arbitration, investigation or proceeding, the result of
which could materially adversely effect Sellers, the Assets, the Business or the
transactions contemplated hereby.  Sellers are not a party to or subject to the
provisions of any judgment, order, writ, injunction, decree or award of any
court, arbitrator or governmental or regulatory official, body or authority
which may adversely affect Sellers, the Assets, the Business or the transactions
contemplated hereby.


3.10  Customer and Contract Lists.  Exhibit G sets forth a true and complete
list of all customers of Sellers, together with contact information for each
customer.  Exhibit G also lists all contracts and agreements related to the
Business, oral or written, for which Sellers receive, or have the right to
receive, any revenue or consideration of any kind (“Contracts”).  All of the
Contracts are assignable and all rights under each and every Contract may be
assigned and transferred to Purchaser without the consent of another
person.  The relationships of Sellers with their customers are good commercial
working relationships, and none of the customers of Sellers has cancelled,
terminated or otherwise materially altered or notified Sellers of any intention
to cancel, terminate or materially alter its relationship with Sellers.  Sellers
have not been notified, either orally or in writing, by any of Sellers’
customers that there will be any change in relations with the customers of
Sellers as a result of the transactions contemplated by this Agreement.


3.11  Employee Benefit Plans and Arrangements.  Sellers have no “employee
benefit plans,” as hereinafter defined, except as already disclosed in writing
to Purchaser, whether formal or informal, whether or not set forth in writing,
and whether covering one person or more than one person.  For the purposes
hereof, the term “employee benefit plan” includes all plans, funds, programs,
policies, arrangements, practices, customs and understandings providing benefits
of economic value to any employee, or any former employee, or present or former
beneficiary, dependent or assignee of any such employee or former employee,
other than regular salary, wages or commissions paid substantially concurrently
with the performance of the services for which paid.  Purchaser will not assume
any employee benefit plans of Sellers for employees hired by Purchaser after the
Closing.


3.12  Accounts Receivable. All accounts receivable represent valid accounts
related to sales by Sellers and are fully collectible within sixty (60) days
free and clear of any offset or other claim.


3.13  Judgments and Liens.  Exhibit B sets forth all outstanding judgments,
liens, assessments, defaults and pending lawsuits against the Sellers and/or the
Assets (“Liens”) and is complete and accurate in all respects, and there are no
Liens  other than as listed in Exhibit B.


3.14  Other Judgments.  Exhibit H lists judgments that are not filed against or
relate in any manner to the Sellers or the Assets and cannot form a basis for
any claim or demand against the Sellers, the Assets, Purchaser or
Teltronics.  Exhibit K contains a complete list of judgments and liens against
the Assets which have been fully paid by Sellers.  The documents provided to
Purchaser to prove payments and releases of the judgments and liens listed in
Exhibit K are true, correct and complete and were obtained without agreement,
commitment, condition or contingency of any kind.



--------------------------------------------------------------------------------


3.15  Completeness of Disclosure.  No representation or warranty by Sellers in
this Agreement or in any certificate, schedule, written statement, document or
instrument furnished or to be furnished to Purchaser pursuant hereto contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not misleading.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Sellers that:


4.1  Corporate Existence.  Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida.


4.2  Corporate Power and Authorization.  As of the Closing Date, the Purchaser
will have the power, authority and legal right to execute, deliver and perform
this Agreement. The execution, delivery and performance of this Agreement by
Purchaser will be duly authorized by all necessary corporate action.  This
Agreement has been, and the other agreements, documents and instruments required
to be delivered by Purchaser in accordance with the provisions hereof (the
“Purchaser’s Documents”) will be, duly executed and delivered on behalf of
Purchaser by duly authorized officers of Purchaser.  This Agreement constitutes,
and the Purchaser’s Documents when executed and delivered will constitute, a
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with their respective terms, subject to (i) bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent conveyance or
other similar laws relating to or affecting creditors’ rights generally, and
(ii) as to enforcement, to general principles of equity, whether such
enforcement is considered in a proceeding in equity or at law.


4.3  Validity of Contemplated Transactions.  The execution, delivery and
performance of this Agreement and the transactions contemplated herein by
Purchaser does not and will not violate, conflict with or result in the breach
of any term, condition or provision of, or require the consent of any other
person under, (i) any existing law, ordinance or governmental rule or regulation
to which Purchaser is subject, (ii) any judgment, order, writ, injunction,
decree or award of any court, arbitrator or governmental or regulatory official,
body or authority which is applicable to Purchaser, (iii) the Certificate of
Incorporation or Bylaws of Purchaser, or (iv) except for those consents that
will be obtained prior to the Closing Date, any mortgage, indenture, agreement,
contract, commitment, lease, plan or other instrument, document or
understanding, oral or written, to which Purchaser is a party or by which
Purchaser or its assets are otherwise bound.  Except as aforesaid, no
authorization, approval or consent of, and no registration or filing with, any
governmental or regulatory official, body or authority is required in connection
with the execution, delivery and performance of this Agreement by Purchaser.


ARTICLE V
AGREEMENTS  AND COVENANTS OF PURCHASER AND SELLERS



--------------------------------------------------------------------------------


5.1  Negative Covenants of Sellers Prior to Closing.  During the period from the
date hereof to the Closing Date, Buck Young and Sellers shall not, unless
Purchaser shall have given its consent thereto in writing:


(a)    create, assume or permit to exist any encumbrance on any of the Assets;


(b)    sell, lease or otherwise transfer any of the Assets other than in the
ordinary course of business for fair and adequate consideration;


(c)    sell, assign or transfer any patent, trademark, trade name, copyright or
other intellectual property right or intangible asset;


(d)    incur any other liability or obligation, whether absolute or contingent,
other than current liabilities incurred in the ordinary course of business;


(e)    lose, surrender or have revoked or limited any material license, permit
or other right granted by any governmental authority to operate any asset in the
manner in which they were intended to be operated;


(f)    allow to occur or exist any event of default under any contract or
agreement to which either Seller is a party;


(g)    make any material change in the rate of compensation payable or to become
payable by Sellers to any of their employees or agents, or enter into or amend
in any material respect any contract providing for compensation or benefits; or


(h)    agree to do any of the things described in this Section 5.1.


5.2  Affirmative Covenants of Sellers Prior to Closing.  Sellers covenant and
agree to negotiate agreements with each of the parties to Liens listed in
Exhibit B to fully compromise, settle and pay each of such Liens  in an
aggregate amount not to exceed the Cash.


5.3  Acquisition Proposals. Sellers and Buck Young shall not, and shall not
permit or authorize any of their shareholders, officers, directors, employees or
agents to, directly or indirectly, solicit or entertain any inquiries or
proposals or participate in any discussions, negotiations or agreements relating
to the direct or indirect acquisition or disposition of any portion of the
Assets, or all or substantially all of the equity interests of Sellers, to or
from any person or entity other than the Purchaser (each an “Acquisition
Proposal”), or provide any assistance or any information to or otherwise
cooperate with any person or entity in connection with an Acquisition
Proposal.  Sellers and/or Buck Young shall promptly disclose to Teltronics and
Purchaser any Acquisition Proposal which Sellers and/or Buck Young receives.


5.4  Third Party Consents.   Sellers shall use their best efforts to obtain the
consents, waivers and approvals as may be required under any of the contracts or
agreements being transferred hereunder so as to preserve all rights of and
benefits to the Purchaser thereunder, including specifically but not exclusively
all of the contracts or agreements included among the
 

--------------------------------------------------------------------------------


Assets.  If any those consents, waivers or approvals is not obtained prior to or
on the Closing Date, and such consent, waiver or approval relates to the
transfer or assignment to Purchaser of a contract or other agreement that
constitutes an Asset including specifically but not exclusively the Contracts,
Sellers shall hold that contract or other agreement in trust for the use and
benefit of the Purchaser and shall take whatever other action as Purchaser may
reasonably request to place Purchaser in the same position as if the consents,
waivers or approvals had been obtained.  Sellers shall use their best efforts to
obtain the releases of any liens or other encumbrances associated with the
Assumed Liabilities.  Notwithstanding anything to the contrary contained in this
Agreement, Sellers shall be deemed to retain all the Assumed Liabilities for
which Sellers fail to obtain a release prior to or on the Closing Date and shall
take whatever other action as Purchaser may reasonably request to place
Purchaser in the same position as if the release had been obtained.


5.5  Employee Matters.  Sellers will remain solely responsible for all demands,
claims, liabilities, damages and losses arising from or with respect to the
employment of their employees prior to the Closing Date, including without
limitation with respect to all salaries and all severance, vacation, medical,
sick, holiday, continuation coverage and other compensation or benefits to which
employees of Sellers may be entitled as a result of their employment by Sellers
prior to the Closing.  All claims and obligations under, pursuant to or in
connection with any employee benefit plans of Sellers incurred prior to the
Closing Date will remain the responsibility of Sellers.  Subject to the
foregoing, from and after the Closing Date, Sellers shall have no further
liability with respect to any employees subsequently employed by Purchaser, and
Purchaser shall be solely responsible from and after the Closing Date for all
salaries, benefits and other compensation of any and all of its employees
incurred from and after the Closing Date, including those employees formerly
employed by Sellers.


5.6  Restrictive Covenants.


(a)    Sellers and Buck Young, agree that, for a period of five (5) years from
and after the Closing Date, none of them shall:


(i)  
directly or indirectly own or operate any business or engage in any activity
which competes with the Business or the business of Teltronics or the Purchaser;



(ii)  
directly or indirectly solicit, canvass or approach any customer of Sellers,
Purchaser or Teltronics or any other person whom Sellers, Buck Young, JM or CF
contacted in connection with the Business prior to the Closing Date; or



(iii)  
directly or indirectly employ, solicit or entice away any director, officer or
employee of Sellers, Purchaser, or Teltronics.



(b)    Remedies.  Sellers and Buck Young, acknowledge and agree that monetary
damages would be an inadequate remedy for any breach or threatened breach of the
terms and conditions contained in this Section 5.6 and that, in the event of any
such breach or threatened
 

--------------------------------------------------------------------------------


breach, injunctive relief will be necessary to prevent irreparable injury to
Purchaser and Teltronics.  Accordingly, each of the Sellers and Buck Young,
hereby agree that in addition to any other relief to which Purchaser may be
entitled, any court having jurisdiction may enter an appropriate injunctive
order or other equitable relief (without the necessity of proving actual damages
or posting a bond or other security therefore) to prevent such breach or
threatened breach.  In addition, Sellers and Buck Young, agree that the
preceding sentences should not be interpreted to limit the remedies for any
breach or threatened breach of the provisions of this Section 5.6 and that all
remedies available under law or in equity with respect to such breach or
threatened breach may be available to Purchaser and Teltronics.


(c)    Severability.  Sellers and Buck Young, acknowledge and agree that the
restrictive covenants set forth herein are reasonable and valid in all
respects.  If any court determines that any restrictive covenants or any part
thereof is invalid or unenforceable, the remainder of the restrictive covenants
shall not thereby be affected and shall be given full effect, without regard to
the invalid portions.  If any court determines that any restrictive covenant or
any part thereof is unenforceable because of the duration or scope of any
provision, such court shall have the power to reduce the duration or scope of
such provision, as the case may be, and in its reduced form, such provision
shall then be enforceable and shall be enforced.


5.7  Confidentiality.  It is understood that the respective businesses of
Teltronics, Purchaser and Sellers, and all matters related thereto, are of a
confidential nature.  Prior to the date hereof there may have been revealed, and
on or after the date hereof there may be revealed, to Purchaser and Teltronics
and their affiliates and representatives, on the one hand, and to Sellers and
their affiliates and representatives, on the other, “Confidential Information,”
as hereinafter defined, concerning the business of Teltronics, Purchaser or
Sellers.  In consideration for and as an additional inducement to the parties to
execute, deliver and perform this Agreement, Sellers, Buck Young, JM, CF and
Purchaser hereby agree that, following the termination of this Agreement or any
other failure of the transactions contemplated herein to be consummated, neither
party shall divulge or appropriate for their own use, or for the use of any
third party, any Confidential Information of another.  As used herein, the term
“Confidential Information” means the following oral or written information
relating to the business of Teltronics, Purchaser or Sellers; client or customer
lists, agency or brokerage contracts, know-how, technology, inventions,
methodologies, trade secrets, patents, information relating to the development,
research, testing, manufacturing, marketing, sales, distribution and uses of
products and services, sources of supplies, budgets and strategic plans, the
identity and special needs of clients and customers, and any other information
which may give the party who received such Confidential Information an
opportunity to obtain an advantage over its competitors who do not know or use
such information; provided, however, that the term “Confidential Information”
shall not include (i) any such information that, prior to its use or disclosure
by any party hereto, can be shown to have been in the public domain or generally
known or available to clients, customers, suppliers or competitors of the
business of Teltronics, Purchaser or Sellers, as the case may be, through no
breach of the provisions of this Section 5.7 or other non-disclosure covenants
that were executed for the benefit of Teltronics, Purchaser or Sellers, as the
case may be, (ii) any such information that, prior to its use or disclosure by
any party hereto was rightfully in the receiving party’s possession, without
violation of the provisions of this Section 5.7 or other non-disclosure
covenants that were executed for the benefit of,
 

--------------------------------------------------------------------------------


Teltronics, Purchaser or Sellers, as the case may be, (iii) any such information
that, prior to its use or disclosure by Teltronics, Purchaser or Sellers, as the
case may be, was developed by such party without violation of the provisions of
this Section 5.7 or other non-disclosure covenants that were executed for the
benefit of Teltronics, Purchaser or Sellers, as the case may be, or (iv) any
such information that is required to be disclosed by a court or governmental
agency with jurisdiction over the disclosing party.  Sellers, Buck Young, JM,
CF, Purchaser and Teltronics hereby acknowledge and agree that the breach by any
of the parties hereto of the restrictive covenants contained in this Section 5.7
would cause irreparable injury to the other party and that the remedy at law for
any such breach would be inadequate.  As a result, Sellers, Buck Young, JM, CF,
Purchaser and Teltronics hereby covenant, agree and consent that, in addition to
any other available remedy, temporary and permanent injunctive relief may be
granted in any proceeding which may be brought by Teltronics, Purchaser or
Sellers to enforce the restrictive covenants set forth above without necessity
of proof that any other remedy at law is inadequate.  Without limiting the
generality of the foregoing, Sellers, Teltronics, Purchaser, Buck Young, JM and
CF agree not to disclose to any other person the nature or existence of this
Agreement or any of the transactions contemplated in this Agreement.


5.8  Access to Information.  Sellers shall afford to Teltronics, Purchaser and
their accountants, counsel and other representatives, reasonable access during
normal business hours during the period prior to the Closing Date to (a) all of
their properties, books, contracts, commitments and records, and (b) all other
information concerning their business, properties and personnel (subject to
restrictions imposed by applicable law) as Teltronics, Purchaser or their
representatives may reasonably request.  No information or knowledge obtained in
any investigation pursuant to this Section 5.8 shall affect or be deemed to
modify any representation or warranty contained herein or the conditions of
Sellers and Purchaser to consummate the transactions contemplated herein.


5.9  Accounts Receivable.  Sellers acknowledge and agree that any and all monies
received by Purchaser or Sellers from and after the Closing Date and relating to
the Business purchased from Sellers by Purchaser (“Post-Closing Receivables”)
shall belong to Purchaser.  In furtherance thereof, any Post-Closing Receivables
received by Sellers shall be held in trust for, and promptly delivered to
Purchaser.


ARTICLE VI                                
CONDITIONS PRECEDENT TO THE CLOSING


6.1  Conditions Precedent to Purchaser’s Obligations.  All obligations of
Purchaser under this Agreement are subject to the fulfillment or satisfaction,
prior to or at the Closing, of each of the following conditions precedent:


(a)    Representations and Warranties True as of the Closing Date.  The
representations and warranties of Sellers, Buck Young, JM and CF contained in
this Agreement or in any schedule, certificate or document delivered by Sellers,
Buck Young, JM and/or CF to Purchaser pursuant to the provisions hereof shall be
true on the date of delivery thereof and shall be true on the Closing Date in
all material respects with the same effect as though such representations and
warranties were made as of such date.



--------------------------------------------------------------------------------


(b)    Compliance with this Agreement.  Sellers, Buck Young, JM and CF shall
have performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with by
Sellers, Buck Young, JM and CF prior to or at the Closing.


(c)    Closing Certificate.  Purchaser shall have received a certificate from
Sellers, Buck Young, JM and CF dated the Closing Date, certifying that the
conditions specified in Sections 6.1(a) and 6.1(b) hereof have been fulfilled.


(d)    No Threatened or Pending Litigation.  On the Closing Date, no suit,
action or other proceeding, or injunction or final judgment relating thereto,
shall be threatened or be pending before any court or governmental or regulatory
official, body or authority in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and no investigation that
might result in any such suit, action or proceeding shall be pending or
threatened.


(e)    Delivery of the Assets.  Sellers and Buck Young shall have delivered to
Purchaser actual possession of the Assets.


(f)     UCC Search.  Not more than ten (10) days prior to the Closing, Sellers
shall have furnished to Purchaser Uniform Commercial Code, franchise and tax
lien search results for Sellers from the State of Florida, and a certificate as
to the good standing of Sellers in the State of Florida, and a certificate of
good standing of Buck Young in the States of Delaware and Florida all of which
shall be obtained and delivered at Sellers’ expense.


(g)    Employment Agreements.  Each of JM and CF shall have entered into
employment agreements and non-competition, non-solicitation and confidentiality
agreements in the form attached as Exhibit I to this Agreement (the “Employment
Agreement”).


(h)    Other Matters.  Sellers, Buck Young, JM and CF shall have delivered to
Purchaser such other documents, instruments, certifications and further
assurances as counsel for Purchaser may reasonably require, and Purchaser shall
have been satisfied with the results of the business, accounting, legal and
other due diligence into the financial condition and operations of Sellers for
all periods prior to the date of Closing, to be performed by Purchaser’s
accountants, attorneys and other representatives.


(i)     Opinion of Counsel.  Sellers shall have delivered to Purchaser an
opinion from Sellers’ attorney in the form attached as Exhibit J to this
Agreement.


(j)     Satisfactions of Judgments and Liens Paid by Sellers.  Sellers shall
have delivered to Purchaser recorded satisfactions or other written proof of
full settlement and payment of all the judgments and liens listed in Exhibit K
attached to this Agreement.


(k)    Shareholder Agreement. The Shareholder Agreement shall have been executed
and delivered.



--------------------------------------------------------------------------------


(l)     Administrative Services Agreement.  The Administrative Services
Agreement shall have been executed and delivered.


(m)    Stock Pledge.  A Stock Pledge Agreement which secures the indemnity
obligations of Sellers, Buck Young, JM and CF under Article VIII of this
Agreement in the form attached as Exhibit L to this Agreement shall have been
executed and delivered.


(n)    Escrow Agreement.  The Escrow Agreement shall have been executed and
delivered.


(o)    Proof of Settlement Agreements.  Sellers shall have delivered to
Purchaser written proof signed by each of the creditors, plaintiffs and/or
claimants listed in Exhibit B that each of them will fully settle and release
their respective claims listed in Exhibit B for the amount listed in Exhibit B
utilizing the Cash and no other source for payment.


(p)    Lender Consent.  Written consent to the transactions contemplated by this
Agreement from the lenders of Teltronics in form and substance satisfactory to
Teltronics.


6.2  Conditions Precedent to the Obligations of Sellers.  All obligations of
Sellers under this Agreement are subject to the fulfillment or satisfaction,
prior to or at the Closing, of each of the following conditions precedent:


(a)    Representations and Warranties True as of the Closing Date.  The
representations and warranties of the Purchaser contained in this Agreement or
in any list, certificate or document delivered by Purchaser to Sellers pursuant
to the provisions hereof shall be true on the date of delivery thereof and shall
be true on the Closing Date in all material respects with the same effect as
though such representations and warranties were made as of such date.


(b)    Compliance with this Agreement. Purchaser shall have performed and
complied in all material respects with all agreements and conditions required by
this Agreement to be performed or complied with by Purchaser prior to or at the
Closing.


(c)    Closing Certificates.  Sellers shall have received a certificate from
Purchaser dated the Closing Date certifying that the conditions specified in
Sections 6.2(a) and 6.2(b) hereof have been fulfilled.


(d)    Shareholder Agreement. The Shareholder Agreement shall have been executed
and delivered.


(e)    Employment Agreements. The Employment Agreements shall have been executed
and delivered.
 

--------------------------------------------------------------------------------


ARTICLE VII
TERMINATION


This Agreement may be terminated at any time prior to the Closing Date, as
follows:


      7.1  (a)    By the mutual written consent of Purchaser and Sellers; or
 
          (b)    By Purchaser, upon notice to Sellers, if events occur which,
without any breach by Purchaser of its obligations hereunder, render impossible
compliance with one or more of the conditions set forth in Section 6.1 (and such
compliance is not waived by Purchaser); or
 
          (c)    By Sellers, upon notice to Purchaser if events occur which,
without any breach by Sellers of their obligations hereunder, render impossible
compliance with one or more of the conditions set forth in Section 6.2 (and such
compliance is not waived by Sellers).
 
ARTICLE VIII
INDEMNIFICATION


8.1  General Indemnification Obligations of Sellers, Buck Young, JM and
CF.  Sellers, Buck Young, JM and CF, jointly and severally, hereby covenant and
agree to defend, indemnify and hold harmless Teltronics and Purchaser, their
shareholders, officers, directors, agents and employees, from and against any
and all losses, costs, expenses, liabilities, claims, demands, judgments and
settlements of every nature that are incurred by any and all of them, including
without limitation the cost of defense thereof and reasonable attorney fees,
accountant fees and witness fees incurred, to the extent the same are not
covered by insurance, which arise out of (i) the breach, or if the subject of a
third-party claim, alleged breach, by Sellers, Buck Young, JM, or CF of any
representation or warranty made by Sellers,  Buck Young, JM, or CF pursuant to
this Agreement, (ii) the non-performance, or if the subject of a third-party
claim, alleged non-performance, partial or total, of any covenant made by
Sellers, Buck Young, JM or CF pursuant to this Agreement, (iii) all liabilities,
or if the subject of a third-party claim, alleged liabilities, of Sellers, Buck
Young, JM or CF arising by reason of actions taken (or not taken) by Sellers,
Buck Young, JM or CF, (iv) all taxes (including, but not limited to, any net
income, gross income, sales, use, ad valorem, value added, transfer, franchise,
payroll, employment or excise tax), penalties and interest relating from,
arising out of or incurred with respect to any claims that may be asserted by
any party based upon, attributable to or resulting from the operations of the
Business or for which Sellers, Buck Young, JM and CF may be liable in respect of
the Assets, for all periods prior to the Closing Date, and/or (v) the operation
of the Business prior to the Closing Date.


8.2  General Indemnification Obligations of Purchaser.  Purchaser hereby agrees
to defend, indemnify and hold harmless Sellers, their members, managers, agents
and employees, from and against any and all losses, costs, expenses,
liabilities, claims, demands, judgments and settlements of every nature that are
actually incurred by Sellers, including without limitation the cost of defense
thereof and reasonable attorney fees, accountant fees and witness fees incurred,
to the extent the same are not covered by insurance, which arise out of (i) the
breach, or if the subject of a third-party claim, alleged breach, by Purchaser
of any representation or warranty
 

--------------------------------------------------------------------------------


made by Purchasers pursuant to this Agreement, and (ii) the non-performance, or
if the subject of a third-party claim, alleged non-performance, partial or
total, of any covenant made by Purchaser pursuant to this Agreement.


8.3  Method of Asserting Claims.


(a)    If any person or entity who or which is entitled to seek indemnification
under Section 8.1 or Section 8.2 (an “Indemnified Party”) receives notice of the
assertion or commencement of any third-party claim against such Indemnified
Party with respect to which the person or entity against whom or which such
indemnification is being sought (an “Indemnifying Party”) is obligated to
provide indemnification under this Agreement, the Indemnified Party will give
the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than twenty (20) days after receipt of written notice of a
third-party claim.  The notice by the Indemnified Party will describe the
third-party claim in reasonable detail and will include copies of all available
material written evidence thereof.  The Indemnifying Party will have the right
to participate in or, by giving written notice to the Indemnified Party, to
assume, the defense of any third-party claim at the Indemnifying Party’s own
expense and by the Indemnifying Party’s own counsel (reasonably satisfactory to
the Indemnified Party) and the Indemnified Party will cooperate in good faith in
that defense.


(b)    If, within ten (10) days after giving notice of a third-party claim to an
Indemnifying Party pursuant to Section 8.3(a), an Indemnified Party receives
written notice from the Indemnifying Party that the Indemnifying Party has
elected to assume the defense of the third-party claim as provided in the last
sentence of Section 8.3(a), the Indemnifying Party will not be liable for any
legal expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof; provided, however, that if the Indemnifying Party fails to
take reasonable steps necessary to defend diligently the third-party claim
within ten (10) days after receiving written notice from the Indemnified Party
that the Indemnified Party reasonably believes the Indemnifying Party has failed
to take those steps, the Indemnified Party may assume its own defense, and the
Indemnifying Party will be liable for all reasonable costs and expenses paid or
incurred in connection therewith.  Without the prior written consent of the
Indemnified Party, the Indemnifying Party will not enter into any settlement of
any third-party claim which would lead to liability or create any financial or
other obligation on the part of the Indemnified Party for which the Indemnified
Party is not entitled to indemnification hereunder, or which provides for
injunctive or other non-monetary relief applicable to the Indemnified Party, or
which does not include an unconditional release of all Indemnified Parties.  If
a firm offer is made to settle a third-party claim without leading to liability
or the creation of a financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder and the Indemnifying Party desires to accept and agree
to that firm offer, the Indemnifying Party will give written notice to the
Indemnified Party to that effect.  If the Indemnified Party fails to consent to
that firm offer within ten (10) days after its receipt of the notice, the
Indemnified Party may continue to contest or defend the third-party claim and,
in such event, the maximum liability of the Indemnifying Party as to the
third-party claim will not exceed the amount of that firm offer.  The
Indemnified Party will provide the Indemnifying Party with reasonable access
during normal business hours to books, records and employees of the Indemnified
Party necessary in connection with the Indemnifying Party’s defense of any
 

--------------------------------------------------------------------------------


third-party claim which is the subject of a claim for indemnification by an
Indemnified Party hereunder.


(c)    Any claim by an Indemnified Party on account of damages which does not
result from a third-party claim (a “Direct Claim”) will be asserted by giving
the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than twenty (20) days after the Indemnified Party becomes aware
of the Direct Claim.  That notice by the Indemnified Party will describe the
Direct Claim in reasonable detail, will include copies of all available material
written evidence thereof and will indicate the estimated amount, if reasonably
practicable, of damages that have been or may be sustained by the Indemnified
Party.  The Indemnifying Party will have a period of ten (10) days within which
to respond in writing to the Direct Claim.  If the Indemnifying Party does not
so respond within such ten (10) day period, the Indemnifying Party will be
deemed to have accepted the accuracy of the information set forth in that claim,
in which event the Indemnified Party will be free to pursue such remedies as may
be available to the Indemnified Party on the terms and subject to the provisions
of this Agreement.


(d) A failure to give timely notice or to include any specified information in
any notice as provided in Section 8.3(a), 8.3(b) or 8.3(c) will not affect the
rights or obligations of any party hereunder, except and only to the extent
that, as a result of that failure, any party which was entitled to receive that
notice was deprived of its right to recover any payment under its applicable
insurance coverage or was otherwise materially prejudiced as a result of that
failure.


8.4  Survival of Representations and Warranties.  All representations and
warranties made by Sellers, Buck Young, JM and/or CF  in this Agreement or in
any certificate, schedule, statement, document or instrument furnished hereunder
or in connection with the negotiation, execution and performance of this
Agreement shall survive the Closing for a period of two (2) years; provided,
however, that the representations and warranties contained in Sections 3.1, 3.2,
3.3, 3.4, 3.6, 3.7 and 3.8 shall survive the Closing until the expiration of the
statute of limitations applicable to the matters covered thereby (after giving
effect to any waiver, mitigation or extension thereof granted by Sellers).


8.5  Offset.  For any and all losses and/or damages suffered by Purchaser or
Teltronics which arise out of any breach of any representation, warranty,
covenant or other obligation of Sellers, Buck Young, JM or CF under the terms of
this Agreement, Purchaser is entitled to and may offset against and reduce the
amount of any Earn Out Payment otherwise due to Sellers by the amount of those
losses and/or damages.  In the alternative, Purchaser may, at its option, offset
against and reduce, and thereby redeem without other consideration, the number
of shares of Purchaser’s stock issued to JM and CF equal to the amount of those
losses and/or damages, at a price per share to be determined by the Chief
Financial Officer of Purchaser.  Any Earn Out Payment so reduced and paid
pursuant to the terms of this Section 8.5 shall be deemed to satisfy Purchaser’s
payment obligation for that Earn Out Payment pursuant to Section 1.2(b) of this
Agreement.  The remedy provided to Teltronics and Purchaser under this Section
8.5: (i) shall not be the sole remedy of Teltronics and Purchaser for any breach
of any representation, warranty, covenant or other obligation of Sellers, Buck
Young, JM or CF under the terms of this Agreement and (ii) shall be in addition
to any other remedy available to Purchaser or Teltronics under the terms of this
Agreement or under any and all claims and causes of action which
 

--------------------------------------------------------------------------------


 
Purchaser or Teltronics is free to pursue against Sellers, Buck Young, JM or CF
in law or in equity.


ARTICLE IX
MISCELLANEOUS


 9.1  Sales, Transfer and Documentary Taxes.  Sellers shall pay all federal,
state and local sales, documentary and other transfer taxes, if any, due as a
result of the purchase, sale or transfer of the Assets in accordance herewith.


9.2  Expenses.  Except as otherwise provided in this Agreement, and whether or
not the transactions contemplated herein are consummated, Sellers, Buck Young,
JM, CF, and Purchaser shall pay their, its or his own expenses incidental to the
preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the transactions contemplated hereby.


9.3  Contents of Agreement; Parties in Interest.  This Agreement, together with
all Exhibits attached hereto and the documents referenced herein, sets forth the
entire understanding of the Parties with respect to the transactions
contemplated hereby.  This Agreement may not be amended or modified except by
written instrument duly executed by all of the Parties.


9.4  Assignment and Binding Effect.  This Agreement may not be assigned by any
Party without the prior written consent of the other Parties.  Subject to the
foregoing, all of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of each Party.


9.5  Waiver.  Each Party at any time may waive any term or provision of this
Agreement to the benefit of which it is entitled, by a duly executed written
instrument.


9.6  Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given only if delivered personally or sent Federal Express or
other overnight delivery service, or sent registered or certified U.S. mail,
postage prepaid, as follows:
 




 
If to Purchaser, to:
Teltronics Direct, Inc.
2150 Whitfield Industrial Way
Sarasota, Florida 34243
Attention:  Ewen Cameron, President
       
With a copy to:
Blair & Roach, LLP
2645 Sheridan Drive
Tonawanda, New York 14150
Attention:  John N. Blair, Esq.
       
If to Sellers, to:
FMG Ventures, LLC
1940 Northgate Boulevard, Suite B

 
 

--------------------------------------------------------------------------------


 

   
Sarasota, Florida 34234
Attention:  John Mitchell
         
JC Ventures, LLC
1940 Northgate Boulevard, Suite B
Sarasota, Florida 34234
Attention:  John Mitchell
       
With a copy to:
Dunlap & Moran, P.A.
1990 Main Street, Suite 700
Sarasota, Florida 34236
Attention: Ralph L. Friedland, Esq.
       
If to Buck Young, to:
Buck Young, LLC
1940 Northgate Boulevard, Suite B
Sarasota, Florida 34234
Attention:  ________________
       
With a copy to:
Dunlap & Moran, P.A.
1990 Main Street, Suite 700
Sarasota, Florida 34236
Attention: Ralph L. Friedland, Esq.
       
If to JM, to:
John Mitchell
10019 Laurel Valley Ave Cir.
Bradenton, Florida 34202
       
With a copy to:
Dunlap & Moran, P.A.
1990 Main Street, Suite 700
Sarasota, Florida 34236
Attention: Ralph L. Friedland, Esq.
       
If to CF, to:
Chris R. Fickey
9007 60th Avenue E.
Bradenton, Florida 34202
       
With a copy to:
Dunlap & Moran, P.A.
1990 Main Street, Suite 700
Sarasota, Florida 34236
Attention: Ralph L. Friedland, Esq.

 


or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communication will be deemed to have been given as of
the date so delivered or if mailed via registered or certified mail, on the
third day after said notice was mailed.



--------------------------------------------------------------------------------


 
9.7  Governing Law.  This Agreement shall be governed by, construed, interpreted
and enforced in accordance with the laws of the State of Florida.


9.8  Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, except to the extent that to do so would
contravene the present valid and legal intentions of Purchaser, Sellers, JM, CF
and Buck Young; and any such invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.


9.9  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
 



 
FMG Ventures, LLC, d/b/a Access Communications
 
 
By:
/s/ JOHN MITCHELL
   
John Mitchell, Manager
       
JC Ventures, LLC d/b/a Collier Business Systems
 
 
By:
/s/ CHRIS R. FICKEY
   
Chris R. Fickey, Manager
       
Buck Young, LLC
 
 
By:
/s/ JOHN MITCHELL
   
John Mitchell, Manager
         
/s/ JOHN MITCHELL
   
John Mitchell, Individually and as Member
         
/s/ CHRIS R. FICKEY
   
Chris R. Fickey, Individually and as Member
             
Teltronics Direct, Inc.
 
 
By:
/s/ EWEN CAMERON
   
Ewen Cameron, President and CEO

 
 

--------------------------------------------------------------------------------



 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A    Office Furniture, Fixtures, Equipment and Supplies
Exhibit B     Liens, Assessments, Judgments, Defaults and Pending Lawsuits
Against Sellers and/or the Assets
Exhibit C              Escrow Agreement
Exhibit D              Shareholder Agreement
Exhibit E               Assumed Liabilities
Exhibit F               Financial Statements
Exhibit G               Customers and Contracts
Exhibit H               Other Judgments Not Against Sellers or the Assets
Exhibit I                 Employment Agreement
Exhibit J                 Opinion Letter
Exhibit K                Discharge of Judgments and Liens
Exhibit L                 Pledge Agreement











--------------------------------------------------------------------------------






EXHIBIT A




OFFICE FURNITURE, FIXTURES, EQUIPMENT AND SUPPLIES




Previously provided to Purchaser by Sellers and to be reaffirmed and approved by
Purchaser prior to Closing.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B


LIENS, ASSESSMENTS, JUDGMENTS, DEFAULTS AND PENDING LAWSUITS AGAINST SELLERS
AND/OR THE ASSETS
 

 

(a) 
 
Liens and Assessments of the IRS in the amount as of December 24, 2007 of
$112,679.93.




(b) 
 
Limetree Beach Resort Condominium Association, Inc. v. FMG Ventures, L.L.C.
d/b/a Access Communications, commenced by Summons and Complaint filed October 3,
2007 in the Circuit Court of the Twelfth Judicial Circuit, Sarasota County,
Florida, case No. 2007CA10923NC




(c) 
 
Merry Mechanization, Inc. v. FMG Ventures, L.L.C. d/b/a Access Communications
and JC Ventures, L.L.C. d/b/a Collier Business Systems, commenced by Summons and
Complaint filed November 2, 2007 in the County Court of the Twelfth Judicial
Circuit, Sarasota County, Florida, case No. 2007CC7922NC




(d) 
 
R.H. Donnelly Publishing & Advertising, Inc. v. JC Ventures LLC d/b/a Collier
Business Systems, commenced by Summons and Complaint filed in the Circuit Court
of the Twelfth Judicial Circuit, Sarasota County, Florida, case No.
2007CA10275NC




(e) 
 
*Toshiba America Information Systems, Inc. v. Access Communications, Inc., John
B. Mitchell, Chris Fickey and DOES 1 to 50, commenced by Summons and Complaint
filed in the Superior Court of California, County of Orange, case No. 07CC08726



* A judgment has been entered in Case 07CC08726 in the Superior Court of the
State of California for the County of Orange.  The complaint provided for the
Plaintiff or its authority to have leave of the court to amend the complaint to
show true names and capacities and the defendant company’s legal names.  The
guarantee attached to the complaint identified the company as FMG Ventures, LLC
and JC Ventures LLC.  On the basis thereof the judgment may be subject to
amendment to incorporate a claim against the Sellers, FMG Ventures, LLC and JC
Ventures LLC and are accordingly listed herein as a lien against the Sellers.
 

--------------------------------------------------------------------------------


 
EXHIBIT C


ESCROW AGREEMENT


THIS ESCROW AGREEMENT (“Agreement”), made and entered into this _____ day of
December, 2007 by and among Buck Young, LLC, a Delaware limited liability
company with its principal place of business located at 1940 Northgate
Boulevard, Suite B, Sarasota, Florida 34234 (“Buck Young”); FMG Ventures, LLC, a
Florida limited liability company doing business as Access Communications with
its principal place of business located at 1940 Northgate Boulevard, Suite B,
Sarasota, Florida 34234 (“Access”); JC Ventures, LLC, a Florida limited
liability company doing business as Collier Business Systems with its principal
place of business located at 1940 Northgate Boulevard, Suite B, Sarasota,
Florida 34234 (“Collier”) (Access and Collier collectively referred to as
“Sellers”); John Mitchell, an individual residing at 10019 Laurel Valley Ave
Cir., Bradenton, Florida 34202 (“JM”);  Chris R. Fickey, an individual residing
at 9007 60th Avenue E., Bradenton, Florida 34202 (“CF”); and Teltronics Direct,
Inc., a Florida corporation with its principal office located at 2150 Whitfield
Industrial Way, Sarasota, Florida 34243 (“Purchaser”) and Ralph L. Friedland,
Esq., an attorney at law with an office located at 1990 Main Street, Suite 700,
Sarasota, Florida 34230 (“Escrow Agent”) (each entity a “Party” and collectively
the “Parties”).


BACKGROUND INFORMATION


The Sellers are selling to Purchaser certain property and assets of Sellers
relating to their business (“Assets”) under an Asset Purchase Agreement executed
by and among Buck Young, Purchaser, Sellers, JM and CF of even date herewith
(the “Asset Purchase Agreement”).  As set forth in Subsection 1.2(a) of the
Asset Purchase Agreement, the Purchaser has agreed to pay a portion of the
purchase price (“Purchase Price”) for the Assets by making a single payment of
$200,000.00 to the Sellers which shall simultaneously be deposited by the
Sellers into the attorney trust account of the Escrow Agent (the “Escrow Funds”)
to be held by the Escrow Agent as trustee and subject to the terms of this
Agreement.  Buck Young, Purchaser, Sellers, JM, CF and Escrow Agent do hereby
agree as follows:


OPERATIVE PROVISIONS


1.           The Sellers have deposited with the Escrow Agent, concurrently with
the execution and delivery of this Agreement, the Escrow Funds which represent a
portion of the Purchase Price for the Assets under Section 1.2(a) of the Asset
Purchase Agreement.


2.           The Escrow Agent will use the Escrow Funds solely to pay the liens,
assessment, judgments, claims and pending litigation in the amounts described in
Exhibit A to this Agreement (“Escrow Disbursements”).  Escrow Agent upon request
will provide to the Purchaser and the Sellers, without charge, an accounting of
the Escrow Funds and all Escrow Disbursements.  That accounting must show all
additions to and deductions from the Escrow Funds and the reason for such
deduction.  Escrow Agent may not charge the Purchaser for holding or keeping the
Escrow Funds, or for using the Escrow Funds to pay Escrow Disbursements. Escrow
Agent shall obtain, from each and every creditor to whom it pays an
 

--------------------------------------------------------------------------------


Escrow Disbursement, a general release of all claims that it has or may have
against the Assets, Sellers, Purchaser and Teltronics, Inc.  Upon Escrow Agent’s
receipt of each release, he will forward an executed original thereof to the
Purchaser and the Sellers.


3.           If at any time the Escrow Funds to make the payments of Escrow
Disbursements are not sufficient to make the payments of Escrow Disbursements
when the payments are due, Escrow Agent will immediately advise the Purchaser
and the Sellers by written notice setting forth the precise extent of any
deficiency.


4.           The Escrow Agent will keep the Escrow Funds in an interest bearing
account at a savings or banking institution which has its deposits insured by a
federal agency, instrumentality, or entity.  The interest will accrue for the
benefit of the Sellers.


5.           The Escrow Agent shall hold the Escrow Funds delivered to the
Escrow Agent by the Sellers and shall not deliver the Escrow Funds to any party
other than the creditors specified in the Escrow Disbursements, and then only in
an amount not to exceed the settlement amount listed for each Escrow
Disbursements.


6.           The Escrow Agent shall pay any and all Escrow Disbursements to the
creditors within ten (10) days after execution of this Agreement. Escrow Agent
will be responsible for any and all costs, including, but not limited to, late
fees, interest, penalties and reasonable attorney’s fees associated with the
Escrow Agent’s failure to pay the Escrow Items in a timely manner.


7.           The Escrow Funds shall be held by the Escrow Agent subject to the
following terms and conditions:


(a)           The Escrow Agent shall have no duty as to the collection or
protection of the Escrow Funds or any income thereon or as to the preservation
of any rights pertaining thereto, beyond the safe custody of any thereof
actually in his possession and the payment of the Escrow Items pursuant to the
terms of this Agreement.  Except with respect to the Escrow Agent's obligations
under paragraph 4; Escrow Agent’s duty to maintain the Escrow Funds in safe
custody; and Escrow Agent’s duty for timely payment of Escrow Disbursements in
the correct amount for each item as set forth in paragraphs 5 and 6 and
otherwise in a manner consistent with the terms of this Agreement, the Purchaser
and the Sellers release the Escrow Agent from any claims, causes of action and
demands at any time arising out of or with respect to this Agreement, the Escrow
Funds and/or any actions taken or omitted to be taken by the Escrow Agent with
respect thereto, and the Sellers hereby agree to hold the Escrow Agent harmless
from and with respect to any and all such claims, causes of action and demands.


(b)           The Escrow Agent may act relative this Agreement in reliance upon
advice of counsel in reference to any matter connected herewith.  In any event,
it will not be liable for any mistake of fact or law, for any error of judgment,
or for any act or omission of any kind, except for its own willful misconduct.



--------------------------------------------------------------------------------


(c)           This Agreement sets forth in its entirety the duties and
responsibilities of the Escrow Agent with respect to any and all matters
pertinent thereto.  The Escrow Agent need not refer to, and will not be bound
by, the provisions of any other agreement except for the Asset Purchase
Agreement and its Exhibits.


(d)           If the Escrow Funds are at any time attached, garnished or levied
upon under any court order, or in case the delivery of the Escrow Funds shall be
stayed or enjoined by any court order, or in case any order, writ, judgment or
decree shall be made or entered by any court affecting the Escrow Funds, then in
any of such events, the Escrow Agent is authorized to rely upon and comply with
any such order, writ, judgment or decree, and if he complies with any such
order, writ, judgment or decree, he shall not be liable to the Purchaser or the
Sellers or to any other person, firm, entity or corporation by reason of such
compliance, even though such order, writ, judgment or decree may be subsequently
reversed, modified, annulled, set aside or vacated.
 
(e)           The Escrow Agent may resign by giving ten (10) business days’
prior written notice to the Purchaser and the Sellers; and thereafter shall
deliver the Escrow Funds to a successor escrow agent acceptable to the Purchaser
and the Sellers, which acceptance shall be evidenced by the written and signed
acknowledgment of the Purchaser and the Sellers.  If no such acknowledgment is
received by the Escrow Agent within thirty (30) days after giving such notice,
it is unconditionally and irrevocably authorized and empowered, in its
discretion, to deliver the Escrow Funds to a court of competent jurisdiction.


8.           The escrow created hereby shall terminate on the date as of which
the Escrow Agent has received written notice from Purchaser and Sellers of their
written satisfaction as to all the releases obtained by Escrow Agent in exchange
for its payment of all Escrow Disbursements.


9.           Notices required or permitted to be given or made under this
Agreement shall be in writing and shall be given or made on the date mailed by
U.S. First Class mail, postage prepaid and addressed to the party being given
the notice at the address first set forth above.  Any party may change the
address to which notice is to be given by notice to all other parties
hereto.  Notice mailed as above provided shall be deemed given or made, and
shall be effective for all purposes on the date mailed.  The Escrow Agent shall
be entitled to rely, without inquiry or investigation, upon any notice given to
it hereunder, provided such notice is not in contravention of the terms of this
Agreement.


10.           This Agreement shall inure to the benefit of and be binding upon
Buck Young, Purchaser, Sellers, JM, CF, Escrow Agent and their respective
successors and assigns.


11.           This Agreement embodies the entire agreement and understanding,
oral or written, among the parties hereto with respect to the subject matter
hereof.  This Agreement may not be changed, modified, terminated, cancelled or
discharged, in whole or in part, unless the Purchaser and the Sellers shall have
given their prior written consent thereto, and such change, modification,
termination, cancellation or discharge is in a writing signed by the Purchaser
and the Sellers and delivered to the Escrow Agent.
 

 

--------------------------------------------------------------------------------


12.           No waiver of any of the provisions of this Agreement, or of any of
the rights of any of the parties hereto, shall be effective or binding unless
such waiver shall be in writing and signed by the party claimed to have given,
consented to or suffered such waiver.  All rights, privileges, benefits and
remedies hereunder are cumulative in nature and the exercise of any thereof
shall not be deemed an exclusive election of such right, privilege, benefit or
remedy, and shall not be in derogation of any other right, privilege, benefit or
remedy available at law, in equity or otherwise.


13.           This Agreement and the rights and obligations of the Escrow Agent
and of the Purchaser and the Sellers hereunder shall be construed in accordance
with and governed by the laws of the State of Florida without giving effect to
the conflict of laws principles thereof.


14.           This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 



 
ESCROW AGENT
 
 
 
 
Ralph L. Friedland, Esq.
       
FMG Ventures, LLC, d/b/a Access Communications
 
 
By:
 
   
John Mitchell, Manager
       
JC Ventures, LLC d/b/a Collier Business Systems
 
 
By:
 
   
John Mitchell, Manager
       
Buck Young, LLC
 
 
By:
 
   
John Mitchell, Manager
         
 
   
John Mitchell, Individually and as Member
         
 
   
Chris R. Fickey, Individually and as Member
     

 
 

--------------------------------------------------------------------------------


 

       
Teltronics Direct, Inc.
 
 
By:
 
   
Ewen Cameron, President and CEO




--------------------------------------------------------------------------------


 

EXHIBIT D


 
SHAREHOLDER AGREEMENT


OF TELTRONICS DIRECT, INC.


AMONG
 
TELTRONICS, INC.,
 
CHRIS R. FICKEY,
 
AND
 
JOHN MITCHELL
 


 
Dated as of December ___, 2007
 
 

--------------------------------------------------------------------------------


SHAREHOLDER AGREEMENT
 
THIS SHAREHOLDER AGREEMENT (“Agreement”) is made and entered into this ___ day
of December, 2007, by and among John Mitchell, an individual who resides at
_______________________________ (“JM”), Chris R. Fickey, an individual who
resides at _______________________________ (“CF”), Teltronics, Inc., a Delaware
corporation with its principal office located at 2150 Whitfield Industrial Way,
Sarasota, Florida 34243 (“Teltronics”) (JM, CF and Teltronics each a
“Shareholder” and collectively referred to as the “Shareholders”).
 
W I T N E S S E T H:
 
A.    Under an Asset Purchase Agreement dated December 19, 2007 (“Asset Purchase
Agreement”) JM and CF each acquired ownership of seven and one-half (7.5) shares
of the common stock of Teltronics Direct, Inc. (“Company”).
 
B.    The Shareholders own beneficially and of record the number of shares of
Common Stock of the Company set forth opposite their respective names in Exhibit
A attached to this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth below and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Shareholders agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1    Defined Terms.  Unless otherwise defined herein, the following terms are
defined as follows:
 
“Affiliate” means, with respect to any Person, (i) any other Person that, alone
or together with any other Person, directly or indirectly through one or more
intermediaries, controls, or is controlled by or is under common control with
such Person (or in the case of a natural Person, any of such Person’s Immediate
Family Members), or (ii) in the case of a natural Person, any of such Person's
Immediate Family Members, or any trust solely for the benefit of such Person or
such Person's Immediate Family Members.  For purposes of this definition,
“control” (including the correlative terms “controlled by” and “under common
control with”), as used in respect of any Person, means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether through the ownership of voting securities, by contract,
credit arrangement or proxy, as trustee, executor, agent or otherwise.  For
purposes of this definition, a Person shall be deemed to control another Person
if such first Person directly or indirectly owns or holds ten percent (10%) or
more of the equity interests in such other Person.
 
“Agreement” means this Agreement (including the schedules and the exhibits
hereto), as amended, supplemented or modified from time to time in accordance
with the provisions hereof.
 
“Applicable Law” means with respect to any Person, any and all provisions of any
constitution, treaty, statute, law, regulation, ordinance, code, rule, judgment,
rule of common
 

--------------------------------------------------------------------------------


 
law, order, decree, award, injunction, judgment, Governmental Approval,
concession, grant, franchise, license, agreement, directive, published
guideline, policy or requirement, or other governmental restriction or any
similar form of decision of, or determination by, or any published
interpretation or administration of any of the foregoing by, any Governmental
Authority, whether in effect as of the date hereof or thereafter and in each
case as amended, applicable to such Person or its Subsidiaries or their
respective assets.
 
“Applicable Securities Laws” means the securities laws of any jurisdiction
applicable under the relevant circumstances.
 
“Asset Purchase Agreement” has the meaning set forth in the recitals hereto.
 
“Business” has the meaning set forth in the Asset Purchase Agreement.
 
“Business Day” means each day of the calendar year other than days on which
banks are required or authorized to close in the State of Florida.
 
“Closing Date” has the meaning set forth in the Asset Purchase Agreement.
 
“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
 
“Common Stock” means the Company's Common Stock, par value of $1.00 per share.
 
“Common Stock Equivalents” means, with respect to any Shareholder as of any
date, the aggregate of the number of shares of Common Stock owned by such
Shareholder and the number of shares of Common Stock into or for which any
Convertible Securities owned by such Shareholder shall be convertible,
exchangeable or exercisable as of such date.
 
“Company” means Teltronics Direct, Inc., a corporation organized by Teltronics
under the laws of the State of Florida.
 
“Confidential Information” has the meaning set forth in Section 6.2 of this
Agreement.
 
“Convertible Securities” means (i) any rights, options or warrants to acquire
Common Stock or any capital stock of the Company or any Subsidiary, and (ii) any
notes, debentures, shares of preferred stock or other securities or rights, in
each case which are convertible or exercisable into, or exchangeable for, Common
Stock or any other capital stock of the Company or any Subsidiary.
 
“Employment” mean the Employment Agreements between the Company and each of JM
and CF respectively dated the date of this Agreement.
 
“Fair Market Value” means the fair market value of the capital stock of the
Company, as determined by the Company’s Chief Financial Officer using GAAP.
 
“GAAP” means United States generally accepted accounting principles, on a
consistent basis throughout the periods involved.
 

--------------------------------------------------------------------------------


 
“Governmental Approvals” shall mean any action, order, authorization, consent,
approval, license, lease, waiver, franchise, concession, agreement, ruling,
permit, tariff, rate, certification, exemption of, filing or registration by or
with, or report or notice to, any Governmental Authority.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government (including any government authority, agency, department, board,
commission or instrumentality of the United States, any State of the United
States or any political subdivision thereof), or any tribunal or arbitrator(s)
of competent jurisdiction, or any self-regulatory organization having
jurisdiction over the relevant Person or Persons.
 
“Joinder Agreement” means a written consent to be bound by the provisions of,
and to become a party to this Agreement in substantially the form of Exhibit B
attached to this Agreement.
 
“Other Agreements” means, with respect to any Person, each of the agreements and
instruments, other than this Agreement, to be entered into by such Person at or
prior to the Closing in connection with the transactions contemplated by the
Asset Purchase Agreement.
 
 “Parties” means the Company and the Shareholders.  The term “Parties” also
includes any Shareholders that after the date hereof become parties to this
Agreement in accordance with the terms hereof.


“Person” shall mean any natural person, company, corporation, association,
partnership, organization, business, firm, joint venture, trust, unincorporated
organization or any other entity or organization, and shall include any
Governmental Authority.
 
“Receiving Party” has the meaning set forth in Section 6.2.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the relevant time.
 
“Shareholders” means Teltronics, JM, CF, and any other owners of shares of
capital stock of the Company as may, from time to time, become parties to this
Agreement in accordance with the provisions hereof.
 
“Subsidiary” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing at least 50% of the outstanding voting stock or rights, or other
equity interests.
 
“Taxes” means any domestic or foreign taxes, charges, fees, levies or other
assessments, including any income, alternative, minimum, accumulated earnings,
personal holding company, franchise, capital stock, net worth, capital, profits,
windfall profits, gross receipts, value added, sales, use, goods and services,
excise, customs duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental, real property,
 

--------------------------------------------------------------------------------


 
personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
worker’s compensation, payroll, health care, withholding, estimated or other
taxes, charges, fees, levies or other assessments, and including any interest,
penalties or additions relating thereto, imposed by any Governmental Authority
or other taxing authority on the Company or any Subsidiary.
 
1.2           Rules of Construction.  Words such as “herein”, “hereinafter”,
“hereto”, “hereby” and “hereunder”, when used with reference to this Agreement,
refer to this Agreement as a whole, unless the context otherwise requires.  The
words “include”, “includes”, “included” and “including” shall be construed as if
followed by the phrase “without being limited to”.  A reference to a particular
gender means a reference to any gender.
 
ARTICLE II
 
BOARD MATTERS, CORPORATE GOVERNANCE
 
2.1   Nomination and Election of Directors.
 
(a)    Election of Nominees.  Effective on the date hereof and hereafter, and at
each annual meeting of shareholders of the Company or any special meeting called
for the purpose of electing directors of the Company (or by consent of
shareholders of the Company in lieu of any such meeting) or at such other time
or times as the Shareholders may agree:
 
(i)    Teltronics shall have the right, at its option, to nominate and elect
five (5) directors to the Board of Directors of the Company (the “Board”) (such
nominees hereinafter referred to as the “Teltronics Designees”); and
 
(ii)    JM and CF shall each have the right, at his option, to serve on the
Board of Directors of the Company, until the termination of this Agreement.
 
(b)    Initial Nominees.  Each Shareholder agrees that, effective on the date
hereof, the Board shall consist of no more than seven (7) members.  The
following individuals are the members of the Board on the date hereof to serve
in such capacity until their respective successors have been nominated and
elected in accordance with Section 2.2 of this Agreement: JM, CF, Ewen Cameron,
Russell Lee and Norman R. Dobiesz, (the initial Teltronics Designees).
 
2.2    Implementation of Agreement; Shareholders’ Actions.  (a) Each Shareholder
shall vote all of its shares of capital stock entitled to vote in favor of and
shall take all other necessary actions within its control (whether in its
capacity as a shareholder of the Company or otherwise, including causing its
directors and officers to take all such necessary action), and (b) the Company
shall take all necessary action, in each case in order to implement the
provisions of this Agreement (including this Article II) and to cause:
 
(i)    the total number of directors constituting the Board to be no more than
seven (7) with such number to be determined in a manner consistent with the
provisions of Section 2.1 and this Section 2.2;
 
(ii)    the nomination and election of the initial members to the Board in
 

--------------------------------------------------------------------------------


accordance with Section 2.1(b);
 
(iii)    at the request of Teltronics given at any time, the immediate removal
from the Board (with or without cause) of any or all of the Teltronics Designees
(which vacancy caused by such removal shall be filled promptly by the remaining
directors in accordance with the provisions of paragraph (iv) below);
 
(iv)    (A) if any of the Teltronics Designees shall for any reason cease to
serve as a member of the Board during his or her term of office, the resulting
vacancy on the Board to be filled by a replacement Teltronics Designee
designated by Teltronics, immediately upon the request of Teltronics; and (B) if
JM or CF shall for any reason cease to serve as a member of the Board during his
term of office, the resulting vacancy on the Board shall be filled by an
individual designated by JM or CF, as the case may be acceptable to Teltronics,
upon his request;
 
(v)    the Board to manage or direct the management of the Business and the
affairs of the Company, and the Company to provide to each member of the Board
all relevant information which reasonably would be considered necessary or
advisable in order to manage or direct the business and affairs of the Company;
 
(vi)    the Board to meet (in person, by conference telephone, video conference,
or similar communications equipment by means of which all directors
participating in the meeting can hear each other) not less frequently than
quarterly;
 
(vii)    at the request of Teltronics given at any time, the election or
appointment to any and all committees of the Board of any or all of the
Teltronics Designees; and
 
(viii)    the delivery of notice, an agenda and any other relevant materials for
each meeting of the Board, such delivery to be made to all members of the Board
prior to such meeting; it being understood and agreed that no amendments or
additions shall be made to such agenda following such delivery without the
unanimous consent of the President of Teltronics.
 
2.3    Chairman.  The Chairman of the Board shall be selected by the President
of Teltronics.
 
2.4    Quorum.  A quorum at any meeting of the Board shall be a majority of the
directors present in person, by conference telephone, video conference, or
similar communications equipment by means of which all directors participating
in the meeting can hear each other, provided such quorum includes at least three
(3) of the Teltronics Designees.  Except as otherwise provided in this
Agreement, the affirmative vote of a majority of the entire Board at a meeting
duly called at which a quorum is present, or the written consent of a majority
of the members of the Board, shall be required on all actions required to be
taken by the Board.
 
2.5    Proxies.  Neither the Company nor any Shareholder shall give any proxy or
power of attorney to any Person that permits the holder thereof to vote in his
discretion on any matter that may be submitted to the Shareholders of the
Company for their consideration and approval,
 

--------------------------------------------------------------------------------


 
unless such proxy or power of attorney is made subject to and is exercised in
conformity with the provisions of this Agreement.
 
2.6    Director Compensation and Expenses.  No director of the Company or any
Subsidiary shall receive any fees, stock options, equity or equity-linked
securities, or other compensation for its services as director unless approved
by the Company and Teltronics, except for reimbursement of those expenses
described in the next succeeding sentence.  All directors of the Company shall
be entitled to reimbursement from the Company for all reasonable direct
out-of-pocket expenses incurred in connection with their service, as the case
may be, which shall include travel expenses for attending Board meetings and, if
approved in writing by the  President of the Company, other travel expenses
related to the Company or the activities of the Board.
 
2.7           Officers.  Subject to the rights of JM and CF under their
Employment Agreements,  the Board shall have the absolute right, in its sole
discretion, to remove and appoint officers, with or without cause, subject to
all Applicable Laws. The President and Chief Financial Officer of Teltronics
shall be the President and Chief Financial Officer respectively of the Company.
 
2.8           Actions Requiring Special Consent of Teltronics.  Notwithstanding
anything herein that may be to the contrary, for so long as Teltronics owns any
of the Common Stock, the Company shall be bound by the approvals of Teltronics
required by Applicable Law, its Certificate of Incorporation, by-laws and
lending agreements and the certificate of incorporation and the by-laws of the
Company.
 
ARTICLE  III
 
ISSUANCE AND TRANSFER OF SHARES; RESTRICTIONS
 
3.1           Pre-Emptive Rights.  Each of the Shareholders hereby waives any
and all pre-emptive or similar rights with respect to its or his Common Stock
and any future issuance of securities of the Company.
 
3.2    Restrictions on Transfer of Stock.


(a)           Generally. No Shareholder holding less than fifty percent (50%) of
the shares of the Common Stock may sell, assign, pledge, encumber, give, devise
or otherwise dispose of any interest in any Common Stock, whether voluntarily,
by operation of law or otherwise (a “Transfer”), unless he or it has first
complied with all applicable provisions of this Agreement. There are no
restrictions on transfer by any Shareholder holding fifty percent (50%) or more
of the shares of the Common Stock.


(b)           Right of First Refusal.


(i)           Offer Notice.  At least 45 days prior to making any Transfer, a
Shareholder holding less than fifty percent (50%) of the shares of the Common
Stock proposing to make a Transfer (the “Transferring Shareholder”) shall
deliver a written notice (the “Offer
 

--------------------------------------------------------------------------------


 
Notice”) to the Company and to each of the other Shareholders (the “Other
Shareholders”). The Offer Notice shall disclose in reasonable detail the
identity of the prospective transferee(s), the number of shares of Common Stock
to be transferred (the “Offered Stock”), the consideration offered, and the
proposed terms and conditions of the Transfer; provided, that if the
consideration being offered to the Transferring Shareholder consists in whole or
in part of something other than U.S. dollars, then the notice shall also contain
a good faith estimate of the value of the consideration in U.S. dollars and an
explanation of the manner in which the estimate was made.


(ii)           First Option.  The Company may elect to purchase all or any
portion of the Offered Stock at the price per share and on the terms specified
in the Offer Notice by delivering written notice of the Company’s election to
the Transferring Shareholder and the Other Shareholders within thirty (30) days
after the delivery of the Offer Notice.


(iii)           Second Option.  If the Company has not elected to purchase all
of the Offered Stock within the thirty (30) day period referenced in subsection
(ii) above, each of the Other Shareholders may elect to purchase (pro rata in
accordance with their respective holdings of the Common Stock) all (but not less
than all) of such remaining Offered Stock at the price per share and on the
terms specified in the Offer Notice by delivering written notice of such
election to the Transferring Shareholder within sixty (60) days after delivery
of the Offer Notice (the “Election Period”).  If the Other Shareholders do not
elect to purchase all of the remaining Offered Stock, any remaining Offered
Stock may be allocated among the Other Shareholders who have elected to purchase
the Offered Stock pro rata in accordance with their respective holdings of the
Common Stock, and those Other Shareholders shall have ten (10) days following
the Election Period (the “Extended Election Period”) to elect to purchase that
remaining Offered Stock.


(iv)           If the Company and/or any Other Shareholders have elected to
purchase all of the Offered Stock from the Transferring Shareholder, the
transfer will be consummated as soon as practicable after the delivery of the
election notices, but in any event within thirty (30) days after the identity of
the transferees has been determined.


(v)           If the Company and any Other Shareholders have not elected to
purchase all of the Offered Stock on or before the end of the Extended Election
Period, the Transferring Shareholder may, within ninety (90) days after the
expiration of the Extended Election Period, transfer all of such Offered Stock
to the transferee(s) specified in the Offer Notice at a price not less than the
price per share specified in the Offer Notice and on terms no less favorable to
the Transferring Shareholder in any material respect than the terms specified in
the Offer Notice.  If the Transferring Shareholder does not transfer all of such
Offered Stock to the transferee(s) specified in the Offer Notice within such
ninety (90) day period, the Transferring Shareholder may not transfer any such
Offered Stock without first having complied with all applicable provisions of
this Agreement.


(c)           Permitted Transfers.  The restrictions contained in this Agreement
shall not apply to any Transfer of Stock by any Shareholder to the Company and
shall not apply to any
 

--------------------------------------------------------------------------------


 
Transfer of Stock by any Shareholder holding fifty percent or more of the shares
of the Common Stock of the Company.


(d)           Restrictions Applicable to All Transfers.  All Transfers shall be
subject to the following:


(i)           Prior to transferring any Stock to any Person, the Transferring
Shareholder shall cause the prospective transferee to execute and deliver to the
Company and the other Shareholders a joinder to this Agreement in the form
attached as Exhibit B to this Agreement, whereupon that holder shall be deemed a
Shareholder hereunder and shall have all the rights, privileges and obligations
of a Shareholder as set forth in this Agreement.


(ii)           The prospective transferee shall acknowledge in writing that the
Common Stock has not been registered under the Securities Act or any applicable
state securities laws, and may not be transferred in the absence of an effective
registration statement under such laws except pursuant to an exemption from such
laws.  If Common Stock is being transferred pursuant to such an exemption, then
the Transferring Shareholder shall give prior written notice of such exemption
to the Company and the Company may request an opinion of the Transferring
Shareholder’s counsel as to the availability of such exemption, which opinion
and counsel shall be reasonably satisfactory to the Company.


Section 1.2.    Restrictions on Encumbrances.  No Shareholder shall assign,
pledge, grant a security interest in or otherwise permit any lien or encumbrance
to attach to any interest in any share of Common Stock or other capital stock of
the Company, unless approved in writing by the President of the Company.  Any
action taken in violation of this restriction shall be null and void.


Section 1.3    Take Along. If any transfer of shares of Common Stock by
Teltronics involves the transfer of more than fifty percent (50%) of the issued
and outstanding shares of Common Stock owned by Teltronics to any unaffiliated
party (“Sale of Control”) Teltronics may but shall not be obligated to require
each Shareholder to sell, or cause to be sold, the same proportionate part of
the Shares owned by him as are proposed to be sold by Teltronics for the same
consideration per Shares and otherwise on the same terms and conditions obtained
by Teltronics in the Sale of Control transaction.


Section 1.4    Endorsement of Stock Certificates. After execution of this
Agreement, each Shareholder shall submit the certificates for all of the Shares
owned by them to the Company for endorsement on the face of each certificate of
the following legend:


Any sale, assignment, transfer, pledge or other disposition of theshares
                    of the stock represented by this certificate is restricted
by,and subject to,
                    the terms and provisions of a Shareholder Agreement, dated
December __ , 2007
                    a copy of which is on file with the Secretary of the
Company.



 

--------------------------------------------------------------------------------


 
ARTICLE IV
 
CERTAIN COVENANTS
 
4.1    Covenants of the Company.
 
(a)    Accounting; Financial Statements.   The Company covenants and agrees with
the Shareholders as follows:
 
(i)    Accounting.  The Company shall maintain and cause any Subsidiary to
maintain a system of accounting established and administered in accordance with
GAAP, and shall set aside on its books and cause any Subsidiary to set aside on
its books, all such proper reserves as shall be required by GAAP.
 
(ii)    Financial Statements.
 
(A)    Commencing with the quarter ending March 31, 2008, the Company shall
deliver to the Shareholders, promptly after the period covered thereby, and in
any event within forty-five (45) days thereafter, unaudited quarterly
consolidated financial statements of Teltronics, prepared in accordance with
GAAP.
 
(B)    Commencing with the fiscal year ending December 31, 2008, the Company
shall deliver to the Shareholders, promptly after the period covered thereby,
and in any event within sixty (60) days thereafter audited consolidated
financial statements of Teltronics, prepared in accordance with GAAP and audited
by an independent certified public accounting firm approved by the President of
the Company,
 
(b)    Insurance.  As promptly as practicable and in any event within thirty
(30) days following the Closing, the Company shall, and shall cause any
Subsidiary to maintain or cause to be maintained at all times (i) fire and
casualty insurance policies, with extended coverage, sufficient in amount to
allow the Company or any Subsidiary to replace any of its properties that might
be damaged or destroyed and, (ii) insurance policies against other insurable
hazards, risks and liabilities to person and property.
 
(c)    Disclosure and Cooperation with Respect to Transfers.  Upon the request
of any Shareholder, the Company shall:  (i) promptly supply to such Shareholder
or its prospective transferees of Common Stock or Convertible Securities
permitted by Applicable Law, all information regarding the Company reasonably
required to be delivered in connection with such Transfer, provided that such
transferee enters into a reasonable and customary confidentiality agreement with
respect to such information; and (ii) otherwise cooperate and take all other
actions as reasonably requested by such Shareholder in connection with any
Transfers permitted pursuant Applicable Law, including Applicable Securities
Laws.
 
(d)    Taxes.  The Company shall, and shall cause any Subsidiary to, file all
Tax returns and/or reports required to be filed in each jurisdiction where such
filing is required and to pay and discharge all Taxes shown to be due and
payable on such returns and all other Taxes, assessments, governmental charges
or levies imposed on them or any of their respective properties, assets, income
or franchises, to the extent such Taxes, assessments, governmental
 

--------------------------------------------------------------------------------


 
charges and levies have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become an Encumbrance (other than a Permitted Encumbrance) on
properties or assets of the Company or any Subsidiary, as the case may
be.  Nothing in this Section 4.1(d) shall preclude the Company or any Subsidiary
from diligently contesting in good faith any and all Tax-related assessments,
reassessments, charges or levies imposed on their respective properties.
 
ARTICLE V
 
TERMINATION OF AGREEMENT
 
5.1    Individual Termination.  This Agreement shall terminate with respect to
JM or CF, as the case may be, upon the first to occur of the following:
 
(a)    his death;
 
(b)    cessation of the business operations of the Company for a continuous
period of more than thirty (30) days;
 
(c)    any acquisition of more than fifty percent (50%) of the capital stock or
substantially all of the assets of the Company by another entity;
 
(d)    resignation by JM or CF, as the case may be or, termination of his
Employment Agreement with the Company for any reason other than the reasons set
forth in subsections 5.1(a) through (c) of this Agreement.
 
5.2    Effect of Individual Termination.    In the event that this Agreement is
terminated with respect to JM or CF, as the case may be:
 
(a)    for any of the reasons set forth in subsections 5.1(a) through (c) of
this Agreement, the Company will redeem his shares of the Common Stock of the
Company at one hundred percent (100%) of their Fair Market Value, evaluated as
of the date that this Agreement is terminated with respect to him;
 
(b)    for the reason set forth in subsection 5.1(d) of this Agreement, the
Company will redeem his shares of the Common Stock of the Company at _fifty
percent (50%) of their Fair Market Value, evaluated as of the date that this
Agreement is terminated with respect to him.
 
5.3    Termination. This Agreement shall terminate upon the occurrence of any of
the following events.
 
(a)    The Company’s bankruptcy, receivership or dissolution;
 
(b)    The transfer by the next to last remaining Shareholder to the Company of
all of his Shares and the payment in full of the purchase price therefore;
 
 

--------------------------------------------------------------------------------


 
          (c)    The occurrence of a registered public offering of the Company’s
securities under the Securities Act of 1933;
 
          (d)    The consummation of a merger in which the Shareholders receive
securities which are publicly traded under the Securities Act of 1933 and
Securities Exchange Act of 1934;
 
ARTICLE VI
 
GENERAL
 
6.1    Notices.  All notices, requests, demands, approvals, consents, waivers or
other communications required or permitted to be given hereunder (each, a
“Notice”) shall be in writing, in English and shall be (a) personally delivered,
(b) sent by facsimile transmission, provided that the original copy thereof also
is sent by pre-paid, first class, registered or certified mail (return receipt
requested) or by next-day or overnight mail or courier (to any United States
address) or by an internationally recognized express delivery service (to any
foreign address), (c) sent by pre-paid, first class, registered or certified
mail (return receipt requested) or by next-day or overnight mail or courier (to
any United States address), or (d) delivered by an internationally recognized
express delivery service (to any foreign address), postage and charges prepaid:
 
(i)      if to Teltronics or the Company, at the address set forth for
Teltronics in the first paragraph of this Agreement;
 
(ii)     if to JM, at the address set forth for him in the first paragraph of
this Agreement; and
 
(iii)    if to CF, at the address set forth for him in the first paragraph of
this Agreement;
 
or, in each case, at such other address and numbers as may have been furnished
in a Notice by such Person to the other Parties.  Any Notice shall be deemed
effective upon receipt (or refusal of receipt, if properly delivered).
 
6.2           Confidentiality.
 
(a)           Each Shareholder recognizes and acknowledges that this Agreement,
the business plans, acquisition prospects, referral sources, customer and
supplier lists, and Intellectual Property of the Company as they may exist from
time to time (collectively, the “Confidential Information”) are valuable,
special and unique assets of the Company's business.  Each Shareholder agrees
that such Shareholder shall not, in whole or in part, disclose any of such
Confidential Information to any Person for any reason or purpose that is not in
furtherance of the best interests of the Company, nor shall such Shareholder
make use of any such Confidential Information for its own purposes or for the
benefit of any Person (except the Company) under any
circumstances.  Notwithstanding the foregoing, the Shareholder receiving
Confidential Information (the “Receiving Party”) shall have no obligations under
this Section 6.2:  (i) with respect to Confidential Information which is (A)
known to the Receiving Party on a non-
 

--------------------------------------------------------------------------------


 
confidential basis at the time of disclosure from the Company or any Subsidiary,
(B) at the time of that disclosure, or thereafter, in the public domain other
than pursuant to a breach of an existing obligation by the Receiving Party,
(C) rightfully received from a third party without a restriction on further
disclosure and without breach of the other provisions of this Section 6.2, (D)
independently developed by the Receiving Party or (E) which is required to be
disclosed by any self-regulatory organization or by Applicable Law or at the
request of any Governmental Authority; provided, however, that the Company is
given prior notice of the disclosure of Confidential Information pursuant to
this clause (E) to the extent such prior notice is reasonably possible; or (ii)
following the two-year period after which such Shareholder ceases to be a
Shareholder of the Company.  All correspondence, memoranda, notes, records,
reports, plans, designs, studies and any other papers, electronic data or items
that record Confidential Information received or made by a Shareholder shall be
the property of the Company, and such Shareholder shall immediately deliver all
originals and all copies thereof to the Company under Applicable Law or any
agreement between such Shareholder and the Company, including any employment
agreement.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, a Shareholder may provide Confidential Information to its advisors or
consultants; provided, however, that, in each instance, the recipient of the
Confidential Information enters into an agreement with such Shareholder pursuant
to which it agrees to be bound by the non-disclosure obligations of this Section
6.2.
 
6.3           Specific Performance.  The Parties hereto recognize that the
Company's Common Stock and Convertible Securities cannot be readily purchased or
sold on the open market and that it is to the benefit of the Company and the
Shareholders that this Agreement be carried out; and for those and other
reasons, the Parties hereto would be irreparably damaged if this Agreement is
not specifically enforced in the event of a breach hereof.  If any controversy
concerning the rights or obligations to purchase or sell any Common Stock or
Convertible Securities arises, or if this Agreement is breached, the Parties
hereto hereby agree that remedies at law might be inadequate and that,
therefore, such rights and obligations, and this Agreement, shall be enforceable
by specific performance.  The remedy of specific performance shall not be an
exclusive remedy, but shall be cumulative of all other rights and remedies of
the Parties at law, in equity or under this Agreement.
 
6.4           Transferees and Future Shareholders.  The Company and any
transferor Shareholder shall cause any transferee of Common Stock or Convertible
Securities pursuant to a Transfer permitted by this Agreement that is not
already a party to this Agreement to execute a Joinder Agreement.  The Company
will cause any other future holder of Common Stock or Convertible Securities to
execute a Joinder Agreement.  Upon execution of such Joinder Agreement by any
such Person (provided the Transfer or issuance of Common Stock or Convertible
Securities shall not have been made in contravention of this Agreement or
Applicable Laws), such Person shall become a Party to this Agreement; provided,
however, that the foregoing shall not apply to Common Stock or Convertible
Securities that have been sold (a) pursuant to an effective registration
statement under the Securities Act, or (b) Rule 144(k) promulgated thereunder
(or any analogous or comparable foreign Applicable Securities Laws).
 

--------------------------------------------------------------------------------


 
6.5           Binding Effect; Assignment. Each of the provisions and agreements
contained in this Agreement shall be binding upon and inure to the benefit of
the personal representatives, heirs, devisees, successors and assigns of the
respective Parties hereto; but none of the rights or obligations attaching to
any party shall be assignable.
 
6.6           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida
without regard to the principles of conflicts of law thereof.  Each Party hereto
hereby irrevocably submits to the nonexclusive jurisdiction of the courts of the
State of Florida and of the United States of America exercising jurisdiction of
matters arising in the City of Sarasota, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of that court, that the venue thereof may not be appropriate,
that the suit, action or proceeding is improper or that this Agreement or any of
the documents referred to in this Agreement may not be enforced in or by that
court, and each Party hereto irrevocably agrees that all claims with respect to
each suit, action or proceeding shall be heard and determined in such a Florida
state or federal court.  Each Party hereby irrevocably waives personal service
of process and consents to process being served in any suit, action or
proceeding by mailing a copy thereof to the Party being served in the manner
provided in Section 6.1 and agrees that service in that manner shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
 
6.7    Severability.  Should any Section or any part of a Section within this
Agreement be rendered void, invalid or unenforceable by any court of law for any
reason, such invalidity or unenforceability shall not void or render invalid or
unenforceable any other Section or part of a Section in this Agreement.
 
6.8    Captions and Section Headings.  Article and Section captions and headings
contained in this Agreement are inserted as a matter of convenience and for
reference purposes only, and in no way define, limit, extend or describe the
scope of this Agreement or the intent of any provision hereof.
 
6.9    Amendments and Waivers.  Neither this Agreement nor any term hereof, may
be changed, waived, discharged or terminated orally, by course of conduct or in
writing, except that any term of this Agreement may be amended and the
observance of any such term may be waived (either generally or in a particular
instance and either retroactively or prospectively) with (but only with) the
prior written consent of (a) the Company, (b) the holders of at least 51% of the
then issued and outstanding Common Stock, and (c) Teltronics; provided, however,
that no such amendment or waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent therein.  Any Party may waive
any of its rights or the obligations of the Company to that Party hereunder
without obtaining the consent of any other Person.
 

--------------------------------------------------------------------------------


 
6.10    Entire Agreement. This Agreement, and the other documents referenced
herein, constitute the entire understanding of the parties hereto with respect
to the subject matter hereof, and supersedes any prior understandings or
agreements, oral or written, and no amendment, modification or alteration of the
terms hereof shall be binding unless the same be in writing, dated subsequent to
the date hereof and duly approved and executed by each of the parties hereto.
 
6.11    Schedules; Exhibits.  The schedules and exhibits attached to this
Agreement are hereby incorporated into this Agreement.
 
6.12           No Recourse to Shareholders.  The Parties agree that no
Shareholder shall be liable for any obligation of the Company pursuant to this
Agreement and that the Shareholders will look solely to the property and assets
of the Company and that no property or assets of any Shareholder shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of the obligations of the Company, except to redress any malfeasance on the part
any Shareholder in connection with the Company's failure to perform any such
obligation.
 
6.13           Fees and Expenses.  Each Party shall pay its respective fees and
expenses in connection with the negotiation, execution and delivery of this
Agreement and the other documents and transactions contemplated hereby.
 
6.14           Further Assurances.  Each Party shall cooperate and take such
actions as may be reasonably requested by another Party in order to carry out
the provisions and purposes of this Agreement and the transactions contemplated
hereby.
 
6.15           Condition to Effectiveness.  This Agreement shall become
effective upon the Closing under the Asset Purchase Agreement.
 
6.16           Counterparts.  This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
6.17           Shares Subject to Agreement.  This Agreement shall apply to (a)
the Common Stock and/or Convertible Securities held by the Parties, if any, as
well as any Common Stock and/or Convertible Securities hereafter acquired by any
such Party (including any Common Stock issued upon the exercise, conversion or
exchange of any Convertible Securities) and (b) and any and all shares of
capital stock of the Company that may be issued in respect of, in exchange for
or in substitution of Common Stock and/or Convertible Securities, by reason of
any stock dividend, split, reverse split, combination, reclassification, merger,
recapitalization, share exchange or other transaction.
 
6.18           Attorneys’ Fees.  Notwithstanding Section 6.13 of this Agreement,
if any Party initiates any legal action arising out of or in connection with
this Agreement, the prevailing Party in such legal action shall be entitled to
recover from the other Party all reasonable attorneys’ fees, expert witness fees
and expenses incurred by the prevailing Party in connection therewith.
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 

 
The Company:
 
 
Teltronics Direct, Inc.
 
  By:    
    Ewen Cameron, President and CEO
 




 
Shareholders:
 
TELTRONICS, INC.
 
 
By:
 
 
    Ewen Cameron, President and CEO
           
   John Mitchell  
 
             Chris R. Fickey

 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
SHAREHOLDER INFORMATION




 
 
 


 
 Names and Notice
 Number of Shares
of Common Stock Owned
     Teltronics, Inc.
2150 Whitfield Industrial Way
Sarasota, Florida 34243
Telephone: 941-753-5000
Facsimile: 941-751-7724
 
 
 Eighty-Five (85)
 John Mitchell
______________________
______________________
 
 
 Seven and one-half (7.5)
 Chris R. Fickey
______________________
______________________
 Seven and one-half (7.5)

 




 








 





--------------------------------------------------------------------------------




EXHIBIT B


FORM OF JOINDER AGREEMENT
 
The undersigned, having purchased shares of capital stock of Teltronics Direct,
Inc., hereby agrees to be bound by the terms and conditions of, and to become a
party to, the Shareholder Agreement dated December___, 2007 (the “Shareholder
Agreement”) as a “Shareholder” thereunder, the form of which is attached hereto,
as if the undersigned had been a party to such agreement as of the date thereof.
 
Name: 
 
Signature: 
 
Address:
 


 
Facsimile No.:
 
No. of Shares:
 
I, the undersigned, being the spouse of the above-named Shareholder, hereby
acknowledge that I have read and understand the Shareholder Agreement, and I
agree to be bound by the terms thereof.
 
Name:
Signature:                                                                                                
 
 

 

--------------------------------------------------------------------------------


EXHIBIT E




ASSUMED LIABILITIES


Servicing obligations after the Closing under Maintenance agreements to be
approved by Purchaser prior to Closing.





--------------------------------------------------------------------------------


EXHIBIT F




FINANCIAL STATEMENTS


1.
Access Profit & Loss Statements for the 12-Month Periods ended December 31, 2005
and 2006.



2.
Access Balance Sheets as of December 31, 2005 and 2006.



3.
Access Profit & Loss Statement for the Nine Month Period from January 1, 2007
through September 30, 2007.



4.
Access Balance Sheet as of September 30, 2007.



5.
Collier Profit & Loss Statements for the 12-Month Periods ended December 31,
2005 and 2006.



6.
Collier Balance Sheets as of December 31, 2005 and 2006.



7.
Collier Profit & Loss Statement for the Nine Month Period from January 1, 2007
through September 30, 2007.



8.
Collier Balance Sheet as of September 30. 2007.

 
 

 

--------------------------------------------------------------------------------


 
 
EXHIBIT G




CUSTOMERS AND CONTRACTS


Previously provided to Purchaser by Sellers and to be reaffirmed and approved by
Purchaser prior to Closing.









--------------------------------------------------------------------------------




 
EXHIBIT H




JUDGMENTS AND  LIENS NOT AGAINST SELLERS OR THE ASSETS


1. Scansource Inc.
2. North Supply Company dba Sprint North Supply
3. Oasis Outsourcing, Inc. fka Professional Employee Management, Inc.
4. Weber & Associates Accounting and Tax Services Inc.
5. Accu-Tech Corporation
6. John Roth, an individual
7. Florida Department of Revenue
 
 

--------------------------------------------------------------------------------


EXHIBIT I


EMPLOYMENT AGREEMENT




Employment Agreement (“Agreement”), between Teltronics Direct, Inc. (the
"Company") and (the "Employee"),  dated December __ , 2007.


1. For good consideration, the Company employs the Employee on the following
terms and conditions.


2. Term of Employment. Subject to the provisions for termination set forth
below, this Agreement will begin on the date first set forth above and continue
for a period of five (5) years.


3. Compensation. The Company shall pay Employee a salary of $_____ per year, for
the services of the Employee, payable at regular payroll periods as available.
Employee’s salary shall be subject to increases after the first year as
determined and approved by the Board of Directors of the Company. In addition,
the Company shall pay a commission of ___ percent (__%) of all collected
revenues received on sales of products and services approved by the President of
the Company, less sales and/or use taxes actually paid, import and/or export
duties actually paid, outboard transportation paid, prepaid or allowed, and
amounts due or credited due to returns.


4. Duties and Position. The Company shall employ the Employee in the capacity of
Vice President of Sales and Marketing. The Employee's duties may be modified at
the Company's discretion from time to time.


5. Employees to Devote Full Time to Company. The Employee will devote full time,
attention, and energies to the business of the Company, and, during this
employment, will not engage in any other business activity, regardless of
whether such activity is pursued for profit, gain, or other pecuniary advantage.
Employee is not prohibited from making personal investments in any other
businesses provided those investments do not require active involvement in the
operation of said companies and these other businesses do not in any way compete
with the business activities now or as they may exist during the period of
Employee’s employment with the Company.


6. Confidentiality of Proprietary Information. Employee agrees, during and after
the term of this Agreement, not to reveal confidential information or trade
secrets of the Company (“Confidential Information”) to any person, firm,
corporation, or entity. Should Employee reveal or threaten to reveal
Confidential Information, the Company shall be entitled to an injunction
restraining the Employee from disclosing same, or from rendering any services to
any entity to whom said information has been or is threatened to be disclosed.
The right to secure an injunction is not exclusive, and the Company may pursue
any other remedies it has against the Employee for a breach or threatened breach
of this condition, including the recovery of damages from the Employee.
 

--------------------------------------------------------------------------------


 
7. Reimbursement of Expenses. The Employee may incur reasonable expenses for
furthering the Company's business, including expenses for entertainment, travel,
and similar items. The Company shall reimburse Employee for all business
expenses for which Employee first obtained the written approval of the President
of the Company and presents an itemized account of expenditures. The Employee
will be provided a monthly Auto Allowance of $____, plus reimbursement of
reasonable auto insurance.  In addition, the Company will reimburse 80% of the
Employee’s approved business cost of cell phone use and 100% of the Employee’s
approved business use of internet services.


8. Vacation. The Employee shall be entitled to a total of four (4) weeks
of  vacation time at full pay per year from the Closing Date.


9. Insurances and Disability. The  Employee and his family will receive full
medical and dental benefits paid by the Company on terms commensurate with those
offered to employees of Teltronics, Inc.


10. Termination of Agreement. The Company may terminate Employee’s employment
only upon thirty (30) days prior written notice upon the occurrence of any of
the  following events (each a “Termination Event”):


(a)           Employee’s death;


(b)           Employee’s absence from work for any reason for a continuous
period of more than ten (10) days (excluding holidays, vacation and sick time)
in any 365 day period within the term of this Employment Agreement;


(c)           Any breach, default, non-performance, or non-compliance with the
terms and conditions of this Employment Agreement which goes uncured for more
than 30 days;


(d)           any conduct constituting a breach of any duty of loyalty or good
faith owed by Employee to the Company which goes uncured for more than 30 days;


(e)           commission of any criminal violation of law, excluding traffic
violations;


(f)           The sale of substantially all of the Company's assets to a single
purchaser or group of associate purchasers; or


(g)           The sale, exchange, or other disposition, in one transaction of
the majority of the Company's outstanding capital stock; or


(h)           The Company’s decision to terminate its business and liquidate its
assets;


(i)           The merger or consolidation of the Company with another company;
or


(j)           Bankruptcy or chapter 11 reorganization of the Company.



--------------------------------------------------------------------------------


(k)           Failure to fully perform and discharge the obligations of Employee
described in Article VIII of the Asset Purchase Agreement by and among Employee,
Company and other parties dated December 19, 2007.


11.  Prohibited Activities. Employee agrees that he will not, during the term of
this Agreement and for a period of three (3) years following the termination of
his employment with the Company, for any reason, directly or indirectly, for
himself or on behalf of or in conjunction with any other person, company,
partnership, corporation or business of whatever nature, engage, as an officer,
director, shareholder, owner, partner, joint venturer, or in a managerial or
advisory capacity, whether as an employee, independent contractor, consultant or
advisor, or as a sales representative, in any Competing Business within the
State of  Florida (the “Territory”). Notwithstanding the above, the foregoing
covenant shall not be deemed to prohibit Employee from acquiring, as a passive
investor with no involvement in the operations of the business, less than five
percent (5%) of the capital stock of a business engaging in or operating a
Competing Business within the Territory whose capital stock is publicly traded
on a national securities exchange or over-the-counter. “Competing Business”
shall mean any business entity who engages in any activity which competes with
any business s activity of the Company and/or Teltronics, Inc. and/or their
affiliates as may be conducted during the term of  this Agreement.


12. Non-Solicit. Employee will not, during the term of this Agreement and for a
period of five (5) years following the termination of his employment with the
Company, for any reason, directly or indirectly solicit or engage in any
business activity with any current vendor or customer of the Company and/or
Teltronics, Inc. and/or their affiliates or any prospective customer whom
Employee has ever contacted or attempted to contact on behalf of the Company or
on behalf of Buck Young, LLC, FMG Ventures, LLC or JC Ventures, LLC.


13. Assistance In Litigation. Employee shall upon reasonable notice, furnish
such information and proper assistance to the Company as it may reasonably
require in connection with any litigation in which it is, or may become, a party
either during or after Employee’s employment.


14. Merger. This Agreement supercedes any and all prior agreements or
understandings, oral or written, with respect to the subject matter hereof,
including specifically but not exclusively any and all prior non-competition
and/or non-solicitation agreements, written and/or oral, all of which are hereby
terminated.


15. Choice of Law and Venue. Any claim or controversy that arises out of or
relates to this Agreement may be litigated in the state and federal courts
situated in Manatee County, Florida. The Company and the Employee expressly
consent to the venue of those courts and waive all defenses related to
jurisdiction and venue in any proceeding arising out of this Agreement, which
shall be interpreted and enforced pursuant to the laws of the State of Florida.


16. Limited Effect of Waiver by Company. Should Company waive breach, default,
non-performance or non-compliance of any provision of this Agreement by the
Employee, that waiver will not operate or be construed as a waiver of further
breach, default, non-performance or noncompliance by the Employee.
 

 

--------------------------------------------------------------------------------


17. Severability; Reformation. The covenants in this Agreement are severable and
separate, and the unenforceability of any specific covenant shall not affect the
continuing validity and enforceability of any other covenant. In the event any
court of competent jurisdiction shall determine that the scope, time or
territorial restrictions set forth in this Agreement are unreasonable, then it
is the intention of the parties that such restrictions be enforced to the
fullest extent which the court deems reasonable and this Agreement shall thereby
be reformed.


18. Equitable Relief. Because of the difficulty of measuring economic losses to
the Company as a result of a breach of the covenants contained in this Agreement
and because of the immediate and irreparable damage that could be caused to the
Company for which it would have no other adequate remedy, the Company and the
Employee each agree that the foregoing covenants may be enforced by the Company
by injunctions, restraining orders and other equitable actions without the
necessity or obligation of posting bond.


19. Reasonable Restraint. The Company and Employee each acknowledge and agree
that the agreements hereunder are necessary for the protection of the legitimate
business of the Company and that the foregoing covenants impose a reasonable
restraint on the Employee in light of the activities and business of the Company
on the date of the execution of this Agreement an the current plans of the
Company.




Signed this _____  day of December, 2007.
 
 
_________________________________
Employee
 

 
Teltronics Direct, Inc.

 
By:__________________________                                                      
      Ewen Cameron, President and CEO





--------------------------------------------------------------------------------


EXHIBIT J
DUNLAP & MORAN, P.A.
1990 Main Street, Suite 700
Sarasota, Florida 34236


December ___, 2007


Teltronics, Inc.
2150 Whitfield Industrial Way
Sarasota, Florida 34243


Teltronics Direct, Inc.
2150 Whitfield Industrial Way
Sarasota, Florida 34243


RE:    FMG Ventures, LLC dba Access Communications and JC Ventures, LLC
dbaCollier Business Systems to Teltronics Direct, Inc.


Ladies and Gentlemen:


We have acted as counsel to FMG Ventures, LLC, a Florida limited liability
company doing business as Access Communications (“Access”), JC Ventures, LLC, a
Florida limited liability company doing business as Collier Business Systems
(“Collier”), Buck Young, LLC, a Delaware limited liability company (“Buck
Young”), John Mitchell (“JM”) and Chris Fickey (“CF”) in connection with the
execution and delivery to you by Access, Collier and Buck Young of documents set
forth on Exhibit A attached hereto (each individually a “Transaction Document”
and collectively the “Transaction Documents”).  Terms used in this opinion have
the same meaning as defined in the Transaction Documents.
 


Based upon our examination and investigation necessary to render this opinion,
we are of the opinion that:
 


1.    Access and Collier are limited liability companies duly organized, validly
existing and in good standing under the laws of the State of Florida.  Buck
Young is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and duly qualified to
conduct business in the State of Florida.


2.    Access, Collier, Buck Young, JM and CF have the power, authority and legal
right to execute, deliver and perform the Transaction Documents.  The execution,
delivery and performance of the Transaction Documents by Access, Collier and
Buck Young have been duly authorized by the Manager and Members of Access,
Collier and Buck Young.  The Transaction Documents have been, and the other
agreements, documents and instruments required to be delivered by Access,
Collier and Buck Young in accordance with the provisions thereof have been duly
executed and delivered on behalf of Access, Collier and Buck Young by their duly
authorized representatives.  The Transaction Documents will constitute legal,
valid and 
 

--------------------------------------------------------------------------------


binding obligations of Access, Collier, Buck Young, JM and CF enforceable
against them in accordance with their respective terms.


3.    The execution, delivery and performance of the Transaction Documents and
the transactions contemplated therein do not and will not violate, conflict with
or result in the breach of (i) any term, condition or provision of, or require
the consent of any other person under, any existing law, ordinance or
governmental rule or regulation to which Access, Collier, Buck Young, JM or CF
is subject, (ii) any judgment, order, writ, injunction, decree or award of any
court, arbitrator or governmental or regulatory official, body or authority
which is applicable to Access, Collier, Buck Young, JM or CF, (iii) the Articles
of Organization, Operating Agreement or other organizational or governing
documents of Access, Collier or Buck Young, or (iv) any mortgage, indenture,
agreement, contract, commitment, lease, plan, authorization or other instrument,
document or understanding, oral or written, to which Access, Collier, Buck
Young, JM or CF is a party, by which Access, Collier, Buck Young, JM or  CF may
have rights, or by which any of the Assets may be bound or affected, or give any
party with rights thereunder the right to terminate, modify, accelerate or
otherwise change the existing rights or obligations of Access, Collier, Buck
Young, JM or CF thereunder.


4.    Access and Collier have good, valid and marketable title in and to all of
the Assets, free and clear of all mortgages, liens, pledges, security interests,
charges, demands, claims, restrictions and other encumbrances and defects of
title of any nature whatsoever, other than those set forth in Exhibit B attached
to the Asset Purchase Agreement.  Exhibit H attached to the Asset Purchase
Agreement lists judgments that are not filed against or relate in any manner to
the Sellers or the Assets and cannot form a basis for any claim or demand
against the Sellers, the Assets, Purchaser or Teltronics.  Exhibit K attached to
the Asset Purchase Agreement contains a complete list of judgments and liens
against the Assets which have been fully paid.  The documents provided to
Purchaser to prove payments and releases of the judgments and liens listed in
Exhibit K are true, correct and complete and were obtained without agreement,
commitment, condition or contingency of any kind.  A payoff letter showing the
precise settlement amount of $112, 679.93 to resolve all obligations of Access
and Collier to the IRS as of December 24, 2007 is attached as Exhibit C hereto.


5.    No litigation, including any arbitration, investigation or other
proceeding of or before any court, arbitrator or governmental or regulatory
official, body or authority is pending or threatened against Access or Collier
or any of their affiliates other than those set forth in Exhibit B attached to
the Asset Purchase Agreement.  There is no other litigation, including any
arbitration, investigation or other proceeding of or before any court,
arbitrator or governmental or regulatory official, body or authority that is
pending or threatened against Access or Collier or any of their affiliates that
relates to the Assets, the Business or the transactions contemplated by the
Transaction Documents, nor do we know of any reasonably likely basis for any
litigation, arbitration, investigation or proceeding, the result of which could
materially adversely affect Access, Collier, the Assets, the Business or the
transactions contemplated by the Transaction Documents.  Neither of Access and
Collier is a party to or subject to the provisions of any judgment, order, writ,
injunction, decree or award of any court, arbitrator or governmental or
regulatory official, body or authority which may adversely affect Access,
Collier, the Assets, the Business or the transactions contemplated by the
Transaction
 

--------------------------------------------------------------------------------


 
Documents.  There is no statutory or common law basis for any person or entity
to make any claim or demand or commence or continue any arbitration,
investigation or other proceeding which could result in the rescission of, or
imposition or any other equitable remedy on any portion or all of the
transactions contemplated in the Transaction Documents or could result in any
claim or demand against the Assets, the Purchaser or Teltronics.


    Very truly yours,


    Dunlap & Moran, P.A.




    By: ____________________________
            Ralph L. Friedland
 
 

--------------------------------------------------------------------------------


EXHIBIT A




The Transaction Documents consist of the following:
 


 
(a)
 Asset Purchase Agreement by and among Access, Collier, BuckYoung, John
Mitchell, Chris Fickey and Teltronics Direct, Inc. dated December 19, 2007 with
attached Exhibits A through K

 
(b)
Escrow Agreement by and among Access, Collier, Buck Young, John Mitchell, Chris
Fickey and Teltronics Direct, Inc. dated December ___, 2007



(c)
Shareholder Agreement by and among John Mitchell, Chris Fickey and Teltronics
Direct, Inc. dated December ___, 2007



(d)
Pledge Agreement by and among John Mitchell, Chris Fickey and Teltronics Direct,
Inc. dated December ___, 2007



(e)
Employment Agreement by and among John Mitchell, Chris Fickey and Teltronics
Direct, Inc. dated December ___, 2007

 
 

--------------------------------------------------------------------------------


EXHIBIT B
LIENS AND PENDING LAWSUITS AGAINST SELLERS AND/OR THE ASSETS




  (a)
The Liens of the IRS.  The IRS have computed and provided a payoff amount as of
December 24, 2007 of $112,679.93 which will be paid from the closing proceeds
and releases running to Sellers will be exchanged for the specified funds at the
Sarasota District Director’s local office.



  (b)
Limetree Beach Resort Condominium Association, Inc. v. FMG Ventures, L.L.C.
d/b/a Access Communications, commenced by Summons and Complaint filed October 3,
2007 in the Circuit Court of the Twelfth Judicial Circuit, Sarasota County,
Florida, case No. 2007CA10923NC



  (c)
Merry Mechanization, Inc. v. FMG Ventures, L.L.C. d/b/a Access Communications
and JC Ventures, L.L.C. d/b/a Collier Business Systems, commenced by Summons and
Complaint filed November 2, 2007 in the County Court of the Twelfth Judicial
Circuit, Sarasota County, Florida, case No. 2007CC7922NC



  (d)
R.H. Donnelly Publishing & Advertising, Inc. v. JC Ventures LLC d/b/a Collier
Business Systems, commenced by Summons and Complaint filed in the Circuit Court
of the Twelfth Judicial Circuit, Sarasota County, Florida, case No.
2007CA10275NC



  (e)
*Toshiba America Information Systems, Inc. v. Access Communications, Inc., John
B. Mitchell, Chris Fickey and DOES 1 to 50, commenced by Summons and Complaint
filed in the Superior Court of California, County of Orange, case No. 07CC08726



* A judgment has been entered in Case 07CC08726 in the Superior Court of the
State of California for the County of Orange.  The complaint provided for the
Plaintiff or its authority to have leave of the court to amend the complaint to
show true names and capacities and the defendant company’s legal names.  The
guarantee attached to the complaint identified the company as FMG Ventures, LLC
and JC Ventures LLC.  On the basis thereof the judgment may be subject to
amendment to incorporate a claim against the Sellers, FMG Ventures, LLC and JC
Ventures LLC and are accordingly listed herein as a lien against the Sellers.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C


Payoff Letter From IRS
 

 

--------------------------------------------------------------------------------


 
EXHIBIT K




DISCHARGE OF JUDGMENTS AND LIENS PAID BY SELLERS
 

 
1.    Kerkering Barberio & Co., P.A.
2.    Jenne Distributors, Inc. fdba Catalyst Telecom, Inc.








 

--------------------------------------------------------------------------------



 
EXHIBIT L


PLEDGE AGREEMENT




THIS PLEDGE AGREEMENT (“Agreement”), dated December  ___, 2007, is made by and
among John Mitchell, an individual residing at 10019 Laurel Valley Ave Cir.,
Bradenton, Florida 34202 (“JM”) (“Pledgor”); in favor of Teltronics Direct,
Inc., a Florida corporation with its principal office located at 2150 Whitfield
Industrial Way, Sarasota, Florida 34243 (“Pledgee”).
 
W I T N E S S E T H:
 
WHEREAS, Pledgor, pursuant to a certain Asset Purchase Agreement dated December
19, 2007 (the “Asset Purchase Agreement”) by and among Pledgor; Pledgee; Buck
Young, LLC, a Delaware limited liability company with its principal place of
business located at 1940 Northgate Boulevard, Suite B, Sarasota, Florida 34234
(“Buck Young”); FMG Ventures, LLC, a Florida limited liability company doing
business as Access Communications with its principal place of business located
at 1940 Northgate Boulevard, Suite B, Sarasota, Florida 34234 (“Access”); JC
Ventures, LLC, a Florida limited liability company doing business as Collier
Business Systems with its principal place of business located at 1940 Northgate
Boulevard, Suite B, Sarasota, Florida 34234 (“Collier”) (Access and Collier
collectively referred to as “Sellers”); is receiving seven and one-half (7.5)
shares of the Common Stock of Pledgee on the date of this Agreement; and
 
WHEREAS, Pledgor is making and agrees to representations, warranties and
covenants within the Asset Purchase Agreement and its Exhibits on which Pledgee
is relying and will continue to rely, and without which Pledgee would be
unwilling to execute the Asset Purchase Agreement; and
 
WHEREAS, as consideration for the execution of this Agreement by the Pledgee,
and to further secure the obligations of the Pledgee under the Asset Purchase
Agreement, Pledgor agrees to pledge and grant to Pledgee a security interest in
(i) seven and one-half (7.5) shares of the Common Stock of Pledgee (the
“Stock”), (ii) any other interest in Pledgee now owned or hereafter acquired by
Pledgor, and (iii) Distributions (as defined below) to Pledgor of or from
Pledgee (each, a “Pledged Interest” and, collectively, the “Pledged Interests”).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, the parties hereto hereby covenant
and agree as follows:
 
Section 1.                      Pledge.  Pledgor hereby pledges, assigns,
hypothecates, delivers, sets over and grants to Pledgee a lien on and first
priority security interest in and to all right, title and interest of Pledgor in
the Pledged Interests, any certificates, instruments or documents representing
the same, all options and other rights, contractual or otherwise, in respect
thereof (including, without limitation, any registration rights) and all
dividends, distributions, liquidation proceeds, cash, instruments and other
property (including, without limitation, additional stock or securities
distributed in respect of any Pledged Interests by way of stock splits,
spin-offs, reclassification, combination, consolidation, merger or similar
arrangement) to which Pledgor is entitled with respect to the Pledged Interests,
whether or not received by or otherwise distributed
 

--------------------------------------------------------------------------------


 
to Pledgor, whether such dividends, distributions, liquidation proceeds, cash,
instruments and other property are paid or distributed by Pledgee in respect of
operating profits, sales, exchanges, refinancing, condemnations or insured
losses of the assets of Pledgee, the liquidation of Pledgee’s assets and
affairs, management fees, guaranteed payments, repayment of loans, reimbursement
of expenses or otherwise (collectively, the “Distributions”) in respect of or in
exchange for any or all of the Pledged Interests, and Pledgor’s rights, remedies
and benefits under the Organizational Documents of Pledgee, all rights and
powers of  Pledgor arising under the Organizational Documents of Pledgee or
under law, including, without limitation, all rights of Pledgor to vote on any
matter specified therein or under law; all rights of Pledgor to cause an
assignee to be substituted as shareholder, in Pledgee in the place and stead of
Pledgor; all rights, remedies, powers, privileges, security interests, liens,
and claims of Pledgor for damages arising out of or for breach of or default
under the Organizational Documents of Pledgee; all rights of Pledgor to access
to the books and records of Pledgee and to other information concerning or
affecting Pledgee.  The security interests, rights, remedies and benefits of
Pledgee granted by this Section 1 and all proceeds thereof are hereinafter
collectively referred to as the “Pledged Collateral.”  Pledgor irrevocably and
unconditionally waives all rights, if any, which may exist in his favor to
purchase or acquire any of the Pledged Collateral to the extent the same may
arise as a result of the pledge thereof effected hereby, or the acquisition or
disposition thereof by Pledgee or any other Person pursuant to the rights and
remedies afforded Pledgee hereunder or any exercise thereof.  “Organizational
Documents” shall mean with respect to Pledgee, its Articles of Organization and
Operating Agreement and any exhibits or schedules thereto (as amended,
supplemented or modified from time to time).


Section 2.                      Security for Obligations.  This Agreement
secures (i) any and all obligations of Pledgor under the Asset Purchase
Agreement, and/or the Shareholder Agreement between Pledgor and Pledgee of even
date herewith (“Shareholder Agreement”) (ii) any and all obligations of Pledgor
now or hereafter existing under this Agreement, and (iii) any and all other
obligations of Pledgor to Pledgee now or hereafter existing (all such
obligations being hereinafter collectively referred to as the “Obligations”).


Section 3.                      Delivery of Pledged Collateral.


(a)           Concurrent with this Agreement: (i) the Pledged Interests shall be
delivered, transferred to or placed under the control of the Pledgee by Pledgor
by certificates, instruments, or other documents now or hereafter representing
or evidencing the Pledged Collateral (“Certificates”) and, as appropriate, shall
be accompanied by duly executed instruments of transfer or assignment in blank,
all in form and substance reasonably satisfactory to Pledgee; (ii) Pledgor shall
deliver to Pledgee such Uniform Commercial Code financing statements, executed
by Pledgor and in a form ready for filing, as may be necessary or desirable to
perfect and/or evidence the security interests in the Pledged Collateral granted
to Pledgee pursuant to this Agreement; and (iii) Pledgor shall deliver
satisfactory evidence to Pledgee in its sole discretion that all other filings,
recordings, registrations and other actions Pledgee deems necessary or desirable
to establish, preserve and perfect the security interests and other rights
granted to Pledgee pursuant to this Agreement shall have been made.



--------------------------------------------------------------------------------


(b)           If Pledgor shall acquire (by purchase, Distribution or otherwise)
any additional securities or ownership interest of any kind or nature in, or
rights to Distributions from, or relating to, Pledgee (collectively,
“Securities”) at any time or from time to time after the date hereof, Pledgor
will forthwith pledge and deliver such Securities (and all certificates or
instruments representing such Securities) as collateral with Pledgee and deliver
to Pledgee the other documents and evidence described in the preceding Section
3(a) to effect any transfer thereof as required hereby, together with a
certificate executed by Pledgor describing such Securities and certifying that
the same have been duly pledged with Pledgee hereunder.


(c)           If Pledgor shall come into possession of any Distribution,
including any dividends, distributions, liquidation proceeds, cash or other
property paid or distributed with respect to the Stock at any time or from time
to time after the date hereof, Pledgor shall surrender such Distributions to
Pledgee who may apply any such Distributions to any portion of the Obligations
then due or hold such Distributions as part of the Pledged Collateral.


(d)           Pledgee shall have the right to appoint one or more agents for the
purpose of retaining physical possession of any of the Pledged Collateral, which
may be held (in the discretion of Pledgee) in the name of Pledgor, or endorsed
or assigned in blank or in favor of Pledgee or any nominee or nominees of
Pledgee or any agent appointed by Pledgee in accordance herewith.


Section 4.                      Voting Power, Etc.  Notwithstanding anything to
the contrary contained in Section 1 hereof, provided that no Event of Default
(as hereinafter defined) shall have occurred and be continuing, but subject in
all respects to the terms, conditions, prohibitions or limitations on the
actions of Pledgor as a shareholder of Pledgee provided in the Organizational
Documents of Pledgee, Pledgor shall be entitled to exercise all voting,
consensual and other powers of ownership pertaining to the Pledged Collateral
(including, without limitation, to make determinations, to exercise any election
(including, without limitation, election of remedies) or option, and to give or
receive any notice, consent, amendment, waiver, approval or other rights
described in Section 1 hereof), provided that no ratification shall be given,
nor any power pertaining to the Pledged Collateral exercised, nor any other
action taken, which would violate or be inconsistent with the terms of this
Agreement or which would have the effect of impairing the position or interests
of Pledgee, or, in each case, in such a manner as would reasonably be expected
to have an adverse effect on the ability of Pledgor to perform its obligations
hereunder.  If any of the foregoing rights are exercised by Pledgor, Pledgor
shall promptly give written notice to Pledgee of its exercise of such
right.  Upon the occurrence of any Event of Default and for so long as such
Event of Default is continuing, Pledgee shall have the sole and exclusive right
to exercise all voting, consensual and other powers of ownership pertaining to
the Pledged Collateral.


Section 5.                      No Assumption.  Notwithstanding anything
contained herein to the contrary, whether or not an Event of Default shall have
occurred, and whether or not Pledgee elects to foreclose or otherwise realize on
its security interest in the Pledged Collateral as set forth herein or exercise
any of its rights under this Agreement or otherwise, neither this Agreement,
receipt by Pledgee of any Distributions, the foreclosure or other realization by
Pledgee of the security interest in the Pledged Collateral nor any exercise by
Pledgee of
 

--------------------------------------------------------------------------------


 
any of its rights under this Agreement or otherwise, shall in any way be deemed
to obligate Pledgee to assume any of Pledgor’s obligations, duties, expenses or
liabilities with respect to the Pledged Collateral or any agreement relating
thereto, and in the event of any such foreclosure, realization or other exercise
of rights, Pledgor shall remain bound and obligated to perform such obligations
and Pledgee shall not be deemed to have assumed any of such obligations.


Section 6.                      Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default” under this
Agreement:  (a)  Pledgor shall at any time fail timely to perform or comply with
any provision of this Agreement or the Asset Purchase Agreement after Pledgor
actually obtains knowledge of such default or after notice of such default and a
cure period of ten (10) days during which to cure such default; or (b) any of
the covenants, agreements, representations or warranties made by Pledgor in this
Agreement,  the Asset Purchase Agreement and/or the Shareholder Agreement shall
be, or at any time shall become, false or inaccurate in any material respect
after Pledgor actually obtains knowledge of such default or after notice of such
default and a cure period of ten (10) days during which to cure such default; or
(c)  if there shall occur any Event of Default under the Escrow Agreement
attached as Exhibit C to the Asset Purchase Agreement.


Section 7.                      Representations, Warranties and
Covenants.  Pledgor represents and warrants to, and agrees with, Pledgee as
follows:


(a)           Pledgor has full power and authority to execute and deliver to
Pledgee this Agreement, and to perform the obligations and carry out the duties
imposed upon Pledgor by this Agreement, without any conflicting obligation
whatsoever, whether imposed by operation of any contract or other arrangement,
law, rule, regulation or order by any governmental entity.


(b)           Pledgor is, and at all times will be, the only record and
beneficial owner of the Pledged Collateral.  Pledgor will defend Pledgee’s
right, title and interest in and to the Pledged Collateral pledged by it
pursuant hereto against the claims and demands of any third party.  The costs
and expenses incurred by Pledgor to defend Pledgee’s rights, title and interests
in and to the Pledged Collateral, shall be borne solely and exclusively by
Pledgor.


(c)           Pledgor’s rights to Distributions, if any, under the
Organizational Documents of Pledgee are not subject to any defense, offset,
counterclaim or contingency whatsoever.  Giving effect to the aforesaid grants
and pledges to Pledgee and the deliveries required hereunder, Pledgee has, as of
the date of this Agreement, and, as to any Pledged Collateral acquired from time
to time after such date, shall have, a valid, perfected and continuing first
priority lien upon and security interest in the Pledged Collateral; provided,
however, that no representation or warranty is made with respect to the
perfected status of the security interest of Pledgee in the proceeds of the
Pledged Collateral consisting of “cash proceeds” or “non-cash proceeds” as
defined in the Uniform Commercial Code in effect in the State of Florida (the
“Code”).


(d)           Pledgor agrees to pay, and to save Pledgee harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamps, excise, sales or other taxes which may be payable or determined to
be payable with respect to any of the
 

--------------------------------------------------------------------------------


 
Pledged Collateral or in connection with any of the transactions contemplated by
this Agreement or the exercise by Pledgee of any right or remedy granted to it.


(e)           Pledgor shall not transfer any of the Pledged Collateral until
payment or satisfaction in full of the Obligations.


(f)           This Agreement and each provision herein has been duly authorized,
executed and delivered by Pledgor and constitutes the legal, valid and binding
obligation of Pledgor, enforceable against Pledgor in accordance with its terms.
The representations, warranties and covenants set forth in this Section 7 shall
survive the execution and delivery of this Agreement.
 
Section 8.                      Further Assurances.  Pledgor agrees that at any
time and from time to time Pledgor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or desirable, or that Pledgee may request, in order to perfect and
protect any security interest granted or purported to be granted or to enable
Pledgee to exercise and enforce its rights and remedies hereunder with respect
to any Pledged Collateral.


Section 9.                      Distributions.


(a)           Upon the occurrence and continuation of an Event of Default:


(i)           All rights of Pledgor to receive Distributions and any and all
proceeds from the sale or other disposition of the Pledged Collateral (or any
portion thereof) which Pledgor would otherwise be authorized to receive and
retain shall cease, and all such rights shall thereupon become vested in
Pledgee, who shall thereupon have the sole right to receive and hold as Pledged
Collateral such Distributions and proceeds.


(ii)           All Distributions and proceeds which are received by Pledgor
contrary to the provisions of paragraph (a) of this Section 9 shall be received
in trust for the benefit of Pledgee, shall be segregated from other funds of
Pledgor and shall be forthwith paid over to Pledgee as Pledged Collateral in the
same form as so received (with any necessary endorsement).


(iii)           All Distributions received by Pledgor in a partial or total
liquidation of Pledgee shall, in the event that any of the Obligations remain
outstanding at the time of such partial or total liquidation, be paid to Pledgee
and applied by Pledgee to such outstanding Obligations.


Section 10.                                Transfers and Other Liens; Additional
Interests.  Pledgor agrees, so long as any of the Obligations are outstanding,
not to:


(a)           sell, transfer or otherwise dispose of, or grant any option or
similar right with respect to, any of the Pledged Collateral; or



--------------------------------------------------------------------------------


(b)           create or permit to exist any lien, security interest or other
charge or encumbrance upon or with respect to any of the Pledged Collateral.


Section 11.                                Appointment of
Attorney-in-Fact.  Pledgor hereby appoints Pledgee the attorney-in-fact for
Pledgor, with full authority in the place and stead of Pledgor and in the name
of  Pledgor or otherwise, from time to time in Pledgee’s discretion to take any
action and to execute any instrument which Pledgee may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, endorse and collect all Distributions and any
instruments made payable to Pledgor representing any dividend, interest payment
or other Distributions in respect of the Pledged Collateral or any part thereof
and to give full discharge for the same.  Pledgor agrees that the foregoing
power constitutes a power coupled with an interest which may not be revoked and
which shall survive until all of the Obligations shall have been indefeasibly
paid in full and satisfied, provided that except with respect to the execution
and filing of the Uniform Commercial Code Financing Statements, this paragraph
shall not be effective until the occurrence of an Event of Default.


Section 12.                                Pledgee to Perform.  If Pledgor fails
to perform any agreement contained herein, Pledgee may itself perform, or cause
performance of, such agreement, and the expenses of Pledgee incurred in
connection therewith shall be payable by Pledgor in accordance with Section 17
hereof.


Section 13.                                Remedies Upon Default.  Upon the
occurrence of any Event of Default:


(a)           Pledgee may, without any notice to Pledgor of the occurrence of
such Event of Default, exercise in respect of the Pledged Collateral, in
addition to the other rights and remedies provided for herein or otherwise
available to Pledgee, all the rights and remedies of a secured party under the
Code in effect at that time, and Pledgee may also, without notice except as
specified below, sell the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
Pledgee’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as Pledgee may deem commercially reasonable.  Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) business days notice to Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification.  Pledgee shall not be obligated to make any sale of Pledged
Collateral regardless of notice of sale having been given.  Pledgee may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefore, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.


(b)           Pledgee may transfer all or any part of the Pledged Collateral
into Pledgee’s name or the name of its nominee or nominees, by endorsing the
Certificates.


(c)           Pledgee may vote all or any part of the Pledged Collateral
(whether or not transferred into the name of Pledgee) and give all consents,
waivers and ratifications in respect of the Pledged Collateral and otherwise act
with respect thereto as though it were the outright owner thereof (Pledgor
hereby irrevocably constituting and appointing Pledgee the proxy and
attorney-in-fact of Pledgor, with full power of substitution to do so).
 

--------------------------------------------------------------------------------


(d)           Any Pledged Collateral or proceeds thereof held by Pledgee as
Pledged Collateral and all proceeds thereof received by Pledgee in respect of
any sale of, collection from or other realization upon all or any part of the
Pledged Collateral may, in the discretion of Pledgee, be held by Pledgee as
collateral for, and/or then or at any time thereafter, be applied (after payment
of any amounts payable to Pledgee pursuant to Section 17 hereof), in whole or in
part by Pledgee for the benefit of Pledgor, against all or any part of the
Obligations and in such order as Pledgee shall elect.  Any surplus of such
Pledged Collateral or proceeds thereof held by Pledgee and remaining after
payment or satisfaction in full of all of the Obligations and the expenses
referred to in Section 17 hereof shall be delivered or paid over to Pledgor or
to whomsoever may be lawfully entitled to receive such surplus.


(e)           Each right, power and remedy of Pledgee provided for in this
Agreement  or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy.  The exercise or beginning of the exercise by Pledgee of any
one or more of the rights, powers or remedies provided for in this Agreement now
or hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by Pledgee of all such other rights,
powers or remedies, and no failure or delay on the part of Pledgee to exercise
any such right, power or remedy shall operate as a waiver thereof.


Section 14.                                Jurisdiction, Venue, Service of
Process.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE
BROUGHT, AT PLEDGEE’S OPTION, ONLY IN THE COURTS OF THE STATE OF FLORIDA,
MANATEE COUNTY OR THE MIDDLE DISTRICT OF FLORIDA.  PLEDGOR HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY,  GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  PLEDGOR IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS AS SET FORTH
ABOVE.  PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF PLEDGEE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
PLEDGOR IN ANY OTHER JURISDICTION.


Section 15.                                Jury Trial Waiver.  EACH OF PLEDGOR
AND PLEDGEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
 

--------------------------------------------------------------------------------


AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF PLEDGOR OR PLEDGEE RELATING TO THE SUBJECT OF
THIS PLEDGE AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR PLEDGEE
ENTERING INTO THIS AGREEMENT.


Section 16.                                Indemnity.  The Pledgor agrees to
indemnify and hold harmless the Pledgee from and against any and all claims,
demands, losses, judgments and liabilities (including liabilities for penalties)
of whatsoever kind or nature, and to reimburse the Pledgee for all costs and
expenses, including reasonable attorneys’ fees, growing out of or resulting from
this Agreement or the exercise by the Pledgee of any right or remedy granted to
it hereunder; provided, that the Pledgor shall not be required to indemnify the
Pledgee in respect of any claims, demands, losses, judgments, liabilities, costs
or expenses arising from the gross negligence or willful misconduct of the
Pledgee.  In no event shall the Pledgee be liable, in the absence of gross
negligence or willful misconduct on its part, for any matter or thing in
connection with this Agreement other than to account for moneys actually
received by it in accordance with the terms hereof.  If and to the extent that
the obligations of the Pledgor under this Section 16 are unenforceable for any
reason, the Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law. Notwith­standing any other provision of this Agreement, the
Pledgee shall not be liable hereunder for any action or failure to act
hereunder, except to the extent of its gross negligence or willful misconduct.


Section 17.                                Expenses.  Upon demand, Pledgor will
pay to Pledgee the amount of any and all expenses, including the reasonable fees
and expenses of Pledgee’s counsel and of any experts and agents, which Pledgee
may incur in connection with (i) the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (ii) the exercise or
enforcement of any of Pledgee’s rights hereunder, or (iii) the failure by
Pledgor to perform or observe any of the provisions hereof.


Section 18.                                Amendments, Waivers, Etc.  No
amendment or waiver of any provision of this Agreement, nor consent to any
departure by Pledgor herefrom, shall in any event be effective unless the same
shall be in writing and signed by Pledgee, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
Section 19.                                Notices.  All notices, demands,
instructions and other communications required or permitted to be given to or
made upon any party hereto shall be given in the manner specified in the Asset
Purchase Agreement, and at the address of each party hereto set forth below its
signature on the signature page hereto.  The parties hereto may change the
address at which they are to receive notices hereunder by notice in writing in
the foregoing manner to all parties.
Section 20.                                Continuing Security Interest;
Transfer.  This Agreement shall create a continuing security interest in the
Pledged Collateral and shall (i) remain in full force and effect until the
indefeasible payment or satisfaction in full of the Obligations, (ii) be binding
upon Pledgor, its permitted transferees, representatives, successors and
assigns, and (iii) inure, together with the rights and remedies of Pledgee
hereunder, to the benefit of Pledgee and its permitted transferees,
representatives, successors and assigns.  Without limiting the generality of
 

--------------------------------------------------------------------------------


the foregoing clause (iii), Pledgee, but not Pledgor, may assign or otherwise
transfer this Agreement together with the Pledged Collateral and any other
Obligations to any other Persons, and such other Persons shall thereupon become
vested with all the benefits in respect thereof granted to Pledgee herein or
otherwise.  Upon the indefeasible payment or satisfaction in full of the
Obligations, (x) Pledgor shall be entitled to the return, upon its request and
at its expense, of such portion of the Pledged Collateral as shall not have been
sold or otherwise applied or forfeited pursuant to the terms hereof, and (y)
this Agreement shall be of no further force or effect except for the provisions
of Sections 5, 12 and 16, which shall survive.


Section 21.                                Severability.  If for any reason any
provision or provisions hereof are determined to be invalid and contrary to any
existing or future law, such invalidity shall not impair the operation of or
affect those portions of this Agreement which are valid.


Section 22.                                Governing Law; Terms.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Florida (without giving effect to principles of conflicts of
law).  Unless otherwise defined herein, terms defined in the Code are used
herein as therein defined.


Section 23.                                Recitals.  The Recitals at the
beginning of this Agreement are hereby incorporated into the substantive
provisions of this Agreement.


 
Section 24.                                Counterparts.  This Agreement may be
executed in one or more counterparts (including by means of facsimile or other
non-alterable electronic transmission), and it shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of all persons
required to bind any party, appear on each counterpart, but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more such
counterparts.  All counterparts shall constitute one and the same
instrument.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.
 
IN WITNESS WHEREOF, Pledgor has caused this Pledge Agreement to be executed and
delivered as of the date first set forth above.
 



 
    TELTRONICS DIRECT, INC.
 
 
       By:  
John Mitchell
 
 
 
Ewen Cameron, President and CEO
 
 
Address: 
   10019 Laurel Valley Ave Cir.
   Bradenton, Florida 34202
    Address:
   2150 Whitfield Industrial Way
   Sarasota, Florida 34243
             

 
 

 

--------------------------------------------------------------------------------


PLEDGOR:
* * * * *
State of FLORIDA
County of   ________________                             


On  _____________  before me appeared John Mitchell, who is personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to within the instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.


Notary Public,
Commission
No.   __________________                                                   
Expires    _________________________                                                  

                                                       ___________________________________
Notary


PLEDGEE:
* * * * *
State of FLORIDA
County of ________________                               


On  ______________ before me appeared Ewen Cameron, who is personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to within the instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.


Notary Public,
Commission
No. ___________________                                                     
Expires  _________________________                                                    

                                                       ________________________________
Notary

 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------